Exhibit 10.1

AMENDMENT NO. 1 TO

REVOLVING CREDIT AGREEMENT

AMENDMENT NO. 1, dated as of August 4, 2016 (this “Amendment”), among MSCI INC.,
a Delaware corporation (the “Borrower”), the Guarantors party hereto, the
Additional Commitment Lenders (as defined below) as set forth on the signature
pages attached hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent
and L/C Issuer, to the REVOLVING CREDIT AGREEMENT, dated as of November 20, 2014
(the “Credit Agreement”), among the Borrower, the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and L/C
Issuer. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

WHEREAS, the Borrower has requested to extend the Maturity Date and make certain
other amendments to the Credit Agreement;

WHEREAS, Section 2.14 of the Credit Agreement permits the Borrower by written
notice to establish Additional Commitments and effect such amendments to the
Credit Agreement as may be necessary or appropriate, in the reasonable opinion
of Administrative Agent and the Borrower, to effect the provision of
Section 2.14 of the Credit Agreement;

WHEREAS, pursuant to Section 2.14 of the Credit Agreement, the Borrower has
requested Additional Commitments from each of the Persons signing this Amendment
in the capacity as an “Additional Commitment Lender” in an aggregate principal
amount as set forth on each Additional Commitment Lender’s signature page
attached hereto (the “Amendment No. 1 Additional Commitments”);

WHEREAS, this Amendment shall constitute such written notice to the
Administrative Agent of the Amendment No. 1 Additional Commitments in accordance
with Section 2.14 of the Credit Agreement;

WHEREAS, JPMorgan Chase Bank, N.A. is acting as sole arranger (the “Arranger”)
and sole bookrunner for this Amendment;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Amendments to Credit Agreement.

(a) The Credit Agreement is, effective as of the Amendment Effective Date,
hereby amended to be as set forth in the conformed copy of the Credit Agreement
attached as Exhibit B hereto.

(b) Schedule 2.01 of the Credit Agreement is hereby replaced with Schedule 2.01A
hereto.



--------------------------------------------------------------------------------

(c) Schedule 2.01B hereto is added as Schedule 2.01B to the Credit Agreement.

Section 2. Conditions to Effectiveness.

The effectiveness of this Amendment is subject to the satisfaction of each of
the following conditions (the date of satisfaction of such effectiveness, the
“Amendment Effective Date”):

(a) Consents; Counterparts of Amendment. The Administrative Agent (or its
counsel) shall have received (A) from Lenders constituting the Required Lenders,
the consents in the form of Exhibit A hereto (the “Consents”) indicating their
consent to this Amendment, including extension of the Maturity Date, and
(B) from (i) the Borrower, (ii) the Guarantors, (iii) the Administrative Agent,
(iv) the Additional Commitment Lenders as set forth on the signature page
attached hereto and (v) the L/C Issuer, either (x) counterparts of this
Amendment signed on behalf of such parties or (y) written evidence satisfactory
to the Administrative Agent (which may include facsimile or other electronic
transmissions of signed signature pages) that such parties have signed
counterparts of this Amendment.

(b) Opinion of Counsel. The Administrative Agent shall have received an opinion
of Davis Polk & Wardwell LLP, dated as of the Amendment Effective Date and
covering such matters as the Administrative Agent may reasonably request (and
the Borrower hereby instructs counsel to deliver such opinion to the
Administrative Agent).

(c) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated as of the Amendment Effective Date, of a Responsible Officer
of the Borrower certifying that (i) the representations specified in Section 3
below are satisfied, and (ii) the conditions set forth in Section 4.02(a) and
(b) of the Credit Agreement are satisfied.

(d) Secretary’s Certificate. The Administrative Agent shall have received a duly
executed certificate of an appropriate officer of each Loan Party, certifying
(i) that the copies of the Borrower’s Organizational Documents as certified as
of a recent date by the appropriate Governmental Authority of the jurisdiction
of the Borrower’s organization or formation and attached to such officer’s
certificate, are true, correct and complete and in full force and effect as of
the Amendment Effective Date, (ii) that the copies of each other Loan Party’s
Organizational Documents (x) as previously certified and delivered to the
Administrative Agent on the Effective Date, remain in full force and effect as
of the Amendment Effective Date without modification or amendment since such
original delivery or (y) as certified as of a recent date by the appropriate
Governmental Authority of the jurisdiction of such Loan Party’s organization or
formation and attached to such officer’s certificate, are true, correct and
complete and in full force and effect as of the Amendment Effective Date,
(iii) that the copies of such Loan Party’s resolutions approving and adopting
the Loan Documents to which it is party, the transactions contemplated herein,
and authorizing the execution and delivery thereof, as attached to such
officer’s certificate, are true, correct and complete copies and in full force
and effect as of the Amendment Effective Date and (iv) as to incumbency
certificates identifying the officers of such Loan Party that are authorized to
execute this Amendment and to act on such Loan Party’s behalf in connection with
this Amendment and who will execute this Amendment.

(e) Consent Fees. The Borrower shall have paid to the Administrative Agent for
the account of (x) each Lender that has executed and delivered a Consent, prior
to the Consent Deadline, indicating its consent to extend the Maturity Date of
its Commitment and the other amendments effected

 

-2-



--------------------------------------------------------------------------------

by this Amendment, a fee equal to 0.10% of such Lender’s Commitment as of the
date hereof, and (y) each Lender that has executed and delivered a Consent,
prior to the Consent Deadline, indicating its consent to this Amendment but not
the extension of the Maturity Date of its Commitment, a fee equal to 0.025% of
such Lender’s Commitment as of the date hereof. “Consent Deadline” means 6:00
p.m., New York City time, on July 29, 2016, or such later date and time
specified by the Borrower and notified in writing to the Lenders by the
Administrative Agent.

(f) Fees and Expenses. The Borrower shall have paid all fees, costs and expenses
of the Arranger and the Administrative Agent, including reasonable fees and
disbursements of its counsel, due and payable on or prior to the Amendment
Effective Date, in the case of expenses, to the extent invoiced at least one
Business Day prior to the Amendment Effective Date.

Section 3. Representations and Warranties.

The Borrower represents and warrants to the Lenders as follows:

(a) Immediately before and immediately after giving effect to this Amendment,
the representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, and except
that the representations and warranties contained in Section 5.05(a) and (b) of
the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.01(a) and (b), respectively, of the Credit
Agreement.

(b) At the time of, immediately before and immediately after giving effect to
this Amendment, no Default exists.

Section 4. Counterparts.

This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or PDF
(or similar file) by electronic mail shall be effective as delivery of a
manually executed counterpart of this Amendment.

Section 5. Applicable Law, Service of Process.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

Section 6. Headings.

Section headings herein and in the Loan Documents are included for convenience
of reference only and shall not affect the interpretation of this Amendment or
any Loan Document.

 

-3-



--------------------------------------------------------------------------------

Section 7. Effect of Amendment.

This Amendment shall be deemed (x) a “Loan Document” and (y) an “Additional
Credit Extension Amendment.” On and after the Amendment Effective Date, (x) the
Amendment No. 1 Additional Commitments shall each be deemed an “Additional
Commitment”, a “2021 Commitment” and a “Commitment” and (y) each Additional
Commitment Lender party hereto shall constitute an “Additional Commitment
Lender” and a “Lender”, in each case, under the Credit Agreement as amended by
this Amendment. On and after the Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement, and each reference in each of the Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended by this Amendment. The Credit Agreement and each of
the other Loan Documents, as supplemented by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.

Section 8. Acknowledgement and Reaffirmation of Borrower and Guarantors.

Each of the Borrower and the Guarantors hereby ratifies and confirms its
obligations under the Loan Documents to which it is a party, including after
giving effect to the amendments and transactions contemplated by this Amendment,
and including, without limitation, in the case of each of the Guarantors, its
guarantee of the Obligations.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

MSCI INC., as Borrower By:  

/s/ Kathleen A. Winters

Name:   Kathleen A. Winters Title:   Chief Financial Officer   Barra, LLC, as
Guarantor By:  

/s/ Kathleen A. Winters

Name:   Kathleen A. Winters Title:   Chief Financial Officer   RiskMetrics
Group, LLC, as Guarantor By:  

/s/ Kathleen A. Winters

Name:   Kathleen A. Winters Title:   Chief Financial Officer   RiskMetrics Group
Holdings, LLC, as Guarantor By:  

/s/ Kathleen A. Winters

Name:   Kathleen A. Winters Title:   Chief Financial Officer   RiskMetrics
Solutions, LLC, as Guarantor By:  

/s/ Kathleen A. Winters

Name:   Kathleen A. Winters Title:   Chief Financial Officer

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and L/C Issuer

By:  

/s/ Jennifer M. Dunneback

Name:   Jennifer M. Dunneback Title:   Vice President

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Amendment No. 1 Additional Commitment: $17,500,000

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Additional Commitment Lender

By:  

/s/ Doreen Barr

Name:   Doreen Barr Title:   Authorized Signatory By:  

/s/ Warren Van Heyst

Name:   Warren Van Heyst Title:   Authorized Signatory

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Amendment No. 1 Additional Commitment: $2,500,000

WELLS FARGO BANK, N.A.,

as Additional Commitment Lender

By:  

/s/ Evan Washitz

Name:   Evan Washitz Title:   Vice President

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT TO AMENDMENT NO. 1

CONSENT (this “Consent”) to Amendment No. 1 (the “Amendment”) to the Revolving
Credit Agreement, dated as of November 20, 2014 (the “Credit Agreement”), by and
among MSCI INC., a Delaware corporation (the “Borrower”), the Guarantors and
JPMORGAN CHASE BANK, N.A., as Administrative Agent and L/C Issuer. Capitalized
terms used in this Consent but not defined in this Consent have the meanings
assigned to such terms in the Amendment.

CHECK ONE BOX ONLY

Extension and Amendment

 

¨ The undersigned Lender hereby consents to extend the Maturity Date of its
Commitment to the fifth anniversary of the Amendment Effective Date and to the
other amendments effected by the Amendment.

Other Amendments Only Option

 

¨ The undersigned Lender hereby consents to the Amendment but does not consent
to extend the Maturity Date of its Commitment.

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.

 

 

[Print Name of Institution]

By:  

 

Name:   Title:   [If a second signature is necessary:] By:  

 

Name:   Title:  

 

[Consent to Amendment No. 1]



--------------------------------------------------------------------------------

EXHIBIT B TO AMENDMENT NO. 1

EXHIBIT B

REVOLVING CREDIT AGREEMENT

Dated as of November 20, 2014

as amended as of August 4, 2016

among

MSCI INC.,

as the Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and L/C Issuer,

and

The Other Lenders Party Hereto

 

 

JPMORGAN CHASE BANK, N.A.,

as Sole Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page    

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

  

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     32   

1.03

 

Accounting Terms

     33   

1.04

 

Rounding

     33   

1.05

 

Times of Day

     34   

1.06

 

Letter of Credit Amounts

     34   

1.07

 

Currency Equivalents Generally

     34   

1.08

 

Pro Forma Calculation

     34     

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

  

2.01

 

The Loans

     34   

2.02

 

Borrowings, Conversions and Continuations of Loans

     35   

2.03

 

Letters of Credit

     36   

2.04

 

[Reserved]

     45   

2.05

 

Prepayments

     45   

2.06

 

Termination or Reduction of Commitments

     46   

2.07

 

Repayment of Loans

     46   

2.08

 

Interest

     47   

2.09

 

Fees

     47   

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     48   

2.11

 

Evidence of Debt

     48   

2.12

 

Payments Generally; Administrative Agent’s Clawback

     49   

2.13

 

Sharing of Payments by Lenders

     51   

2.14

 

Increase in Commitments

     52   

2.15

 

Cash Collateral

     53   

2.16

 

Defaulting Lenders

     54   

2.17

 

Extended Commitments

     56     

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

  

3.01

 

Taxes

     58   

3.02

 

Illegality

     62   

3.03

 

Inability to Determine Rates

     62   

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

     63   

3.05

 

Compensation for Losses

     64   

3.06

 

Mitigation Obligations; Replacement of Lenders

     65   

3.07

 

Survival

     65     

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  

4.01

 

Conditions to Effectiveness

     66   

4.02

 

Conditions to All Credit Extensions

     67   

 

-i-



--------------------------------------------------------------------------------

Section

       Page    

ARTICLE V

REPRESENTATIONS AND WARRANTIES

  

5.01

 

Existence, Qualification and Power

     68   

5.02

 

Authorization; No Contravention

     68   

5.03

 

Governmental Authorization; Other Consents

     68   

5.04

 

Binding Effect

     69   

5.05

 

Financial Statements; No Material Adverse Effect

     69   

5.06

 

Litigation

     69   

5.07

 

Ownership of Property

     69   

5.08

 

Environmental Compliance

     69   

5.09

 

Insurance

     70   

5.10

 

Taxes

     70   

5.11

 

ERISA Compliance

     70   

5.12

 

Subsidiaries

     71   

5.13

 

Margin Regulations; Investment Company Act

     71   

5.14

 

Disclosure

     71   

5.15

 

Compliance with Laws

     72   

5.16

 

Intellectual Property; Licenses, Etc.

     72   

5.17

 

Anti-Money-Laundering Laws; Anti-Corruption Laws; Sanctions

     72     

ARTICLE VI

AFFIRMATIVE COVENANTS

  

6.01

 

Financial Statements

     73   

6.02

 

Certificates; Other Information

     73   

6.03

 

Notices

     75   

6.04

 

Payment of Taxes

     75   

6.05

 

Preservation of Existence, Etc.

     76   

6.06

 

Maintenance of Properties

     76   

6.07

 

Maintenance of Insurance

     76   

6.08

 

Compliance with Laws

     76   

6.09

 

Books and Records

     76   

6.10

 

Inspection Rights

     76   

6.11

 

Use of Proceeds

     77   

6.12

 

Additional Guarantors

     77   

6.13

 

Compliance with Environmental Laws

     78     

ARTICLE VII

NEGATIVE COVENANTS

  

7.01

 

Liens

     78   

7.02

 

Subsidiary Indebtedness

     82   

7.03

 

Fundamental Changes

     85   

7.04

 

Sale/Leaseback Transactions

     86   

7.05

 

Restricted Payments

     88   

7.06

 

Change in Nature of Business

     89   

7.07

 

Financial Covenants

     89     

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

  

8.01

 

Events of Default

     89   

8.02

 

Remedies upon Event of Default

     91   

8.03

 

Application of Funds

     92   

 

-ii-



--------------------------------------------------------------------------------

Section

       Page    

ARTICLE IX

ADMINISTRATIVE AGENT

  

9.01

 

Appointment and Authority

     93   

9.02

 

Rights as a Lender

     93   

9.03

 

Exculpatory Provisions

     93   

9.04

 

Reliance by Administrative Agent

     94   

9.05

 

Delegation of Duties

     95   

9.06

 

Resignation of Administrative Agent

     95   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     96   

9.08

 

No Other Duties, Etc.

     96   

9.09

 

Administrative Agent May File Proofs of Claim

     96   

9.10

 

Guaranty Matters

     97   

9.11

 

Withholding Taxes

     98     

ARTICLE X

MISCELLANEOUS

  

10.01

 

Amendments, Etc.

     98   

10.02

 

Notices; Effectiveness; Electronic Communications

     100   

10.03

 

No Waiver; Cumulative Remedies

     102   

10.04

 

Expenses; Indemnity; Damage Waiver

     103   

10.05

 

Payments Set Aside

     105   

10.06

 

Successors and Assigns

     105   

10.07

 

Treatment of Certain Information; Confidentiality

     110   

10.08

 

Right of Setoff

     111   

10.09

 

Interest Rate Limitation

     112   

10.10

 

Counterparts; Integration; Effectiveness

     112   

10.11

 

Survival of Representations and Warranties

     113   

10.12

 

Severability

     113   

10.13

 

Replacement of Lenders

     113   

10.14

 

Governing Law; Jurisdiction; Etc.

     114   

10.15

 

WAIVER OF JURY TRIAL

     115   

10.16

 

No Advisory or Fiduciary Responsibility

     116   

10.17

 

USA PATRIOT Act Notice

     116   

10.18

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     116   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

 

2.01A

 

Commitments and Applicable Percentages

2.01B

 

L/C Commitments

5.06

 

Litigation

5.08

 

Environmental Matters

5.11(d)

 

ERISA Matters

5.12

 

Subsidiaries and Other Equity Investments; Loan Parties

5.16

 

Intellectual Property Matters

7.01

 

Existing Liens

7.02

 

Existing Subsidiary Indebtedness

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

Form of

 

A

 

Committed Loan Notice

B

 

Revolving Credit Note

C

 

Compliance Certificate

D

 

Assignment and Assumption

E

 

Guaranty

F

 

United States Tax Compliance Certificate

 

-iv-



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT is entered into as of November 20, 2014, and
amended as of August 4, 2016, among MSCI Inc., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent and L/C Issuer.

PRELIMINARY STATEMENTS:

WHEREAS, the Borrower has requested that (a) the Lenders extend credit in the
form of Loans at any time and from time to time prior to the Maturity Date, in
an aggregate principal amount at any time outstanding not in excess of
$200,000,000 and (b) the L/C Issuer issue Letters of Credit for the account of
the Borrower or its Subsidiaries.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2019 Commitment” means each Commitment existing prior to the Amendment No. 1
Effective Date the Maturity Date of which is not extended pursuant to Amendment
No. 1. The amount of each Lender’s 2019 Commitment, if any, is as set forth on
Schedule 2.01A.

“2021 Commitment” means each Amendment No. 1 Additional Commitment and each
Commitment existing prior to the Amendment No. 1 Effective Date the Maturity
Date of which is extended pursuant to Amendment No. 1. The amount of each
Lender’s 2021 Commitment, if any, is as set forth on Schedule 2.01A.

“Additional Commitments” has the meaning specified in Section 2.14(a).

“Additional Commitments Effective Date” has the meaning specified in
Section 2.14(b).

“Additional Commitment Lender” has the meaning specified in
Section 2.14(a)(iii). For the avoidance of doubt, any Additional Commitment
Lender shall be deemed a Lender under this Agreement.



--------------------------------------------------------------------------------

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) providing for any Additional
Commitments pursuant to Section 2.14 and/or Extended Commitments pursuant to
Section 2.17, which shall be consistent with the applicable provisions of this
Agreement and otherwise reasonably satisfactory to the parties thereto. Each
Additional Credit Extension Amendment shall be executed by the Administrative
Agent, the L/C Issuer, the Loan Parties and the other parties specified in the
applicable Section of this Agreement (but not any other Lender not specified in
the applicable Section of this Agreement), but shall not effect any amendments
that would require the consent of each affected Lender or all Lenders pursuant
to the proviso in the first paragraph of Section 10.01. Any Additional Credit
Extension Amendment may include conditions for delivery of opinions of counsel
and other documentation consistent with the conditions in Section 4.01 and
certificates confirming satisfaction of conditions consistent with Section 4.02,
all to the extent reasonably requested by the Administrative Agent or the other
parties to such Additional Credit Extension Amendment.

“Administrative Agent” means JPMCB in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Amendment No. 1 Effective Date, the amount of the Aggregate Commitments is
$220,000,000.

“Agreement” means this Revolving Credit Agreement as amended from time to time
in accordance with the terms hereof.

“Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement, dated
as of the Amendment No. 1 Effective Date, among the Loan Parties, the Lenders
party thereto, the Additional Commitment Lender listed on the signature page
attached thereto, the Administrative Agent and the L/C Issuer.

 

2



--------------------------------------------------------------------------------

“Amendment No. 1 Additional Commitments” means the Commitments provided on the
Amendment No. 1 Effective Date by the Additional Commitment Lenders as signatory
to Amendment No. 1. The amount of each Additional Commitment Lender’s Amendment
No. 1 Additional Commitment is as set forth on such Lender’s signature page to
Amendment No. 1. For the avoidance of doubt, each Amendment No. 1 Additional
Commitment shall be deemed an Additional Commitment under this Agreement.

“Amendment No. 1 Effective Date” means August 4, 2016, the date on which
Amendment No. 1 became effective.

“Anti-Corruption Laws” means all laws, rules and regulations concerning or
relating to bribery or corruption of any jurisdiction in which the Borrower or
its Subsidiaries conduct business.

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties related to terrorism financing or money laundering including any
applicable provision of Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(USA PATRIOT Act) of 2001 (Title III of Pub. L. 107-56) and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959) of any
jurisdiction in which the Loan Parties or their respective subsidiaries conduct
business.

“Applicable Additional Credit Extension Transaction” means, as of the date of
any Additional Credit Extension Amendment, the entering into such Additional
Credit Extension Amendment, the consummation of the transactions contemplated
thereby and the payment of fees and expenses incurred in connection with the
foregoing.

“Applicable Fee Rate” means (i) from the Effective Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(a) for the fiscal quarter during which the Effective Date occurs,
0.30% per annum and (ii) thereafter, the applicable percentage per annum set
forth below determined by reference to the Consolidated Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a):

 

Pricing Level

  

Consolidated Leverage Ratio

   Applicable
Fee Rate

1

   £ 1.50:1.00    0.25%

2

   > 1.50:1.00 and £ 2.50:1.00    0.30%

3

   > 2.50:1.00    0.35%

 

3



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
written request of the Required Lenders, Pricing Level 3 shall apply, as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered until the first Business Day immediately
following delivery of such Compliance Certificate, at which time the Applicable
Fee Rate shall be determined based on such Compliance Certificate. If at any
time an Event of Default shall have occurred and be continuing, then, upon the
written request of the Required Lenders, Pricing Level 3 shall apply as of the
first Business Day after the date on which the Borrower shall have received such
request until the first Business Day on which such Event of Default is waived or
no longer exists.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The Applicable Percentage of each Lender as of the
Amendment No. 1 Effective Date is set forth opposite the name of such Lender on
Schedule 2.01A.

“Applicable Rate” means, from the Effective Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(a) for the fiscal quarter during which the Effective Date occurs,
0.75% per annum for Base Rate Loans and 1.75% per annum for Eurodollar Rate
Loans and Letter of Credit Fees and (ii) thereafter, the applicable percentage
per annum set forth below determined by reference to the Consolidated Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

Pricing Level

  

Consolidated Leverage Ratio

   Eurodollar
Rate (Letters
of Credit)   Base Rate
Loans

1

   £ 1.50:1.00    1.50%   0.50%

2

   > 1.50:1.00 and £ 2.50:1.00    1.75%   0.75%

3

   > 2.50:1.00    2.00%   1.00%

 

4



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the written
request of the Required Lenders, Pricing Level 3 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered until the first Business Day immediately following delivery
of such Compliance Certificate, at which time the Applicable Rate shall be
determined based on such Compliance Certificate. If at any time an Event of
Default shall have occurred and be continuing, then, upon the written request of
the Required Lenders, Pricing Level 3 shall apply as of the first Business Day
after the date on which the Borrower shall have received such request until the
first Business Day on which such Event of Default is waived or no longer exists.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, in respect of a Sale/Leaseback Transaction,
as at the time of determination, the present value (discounted at the interest
rate implicit in such transaction, determined in accordance with GAAP) of the
total obligations of the lessee for rental payments during the remaining term of
the lease included in such Sale/Leaseback Transaction (including any period for
which such lease has been extended).

“Audited Financial Statements” means the audited consolidated statements of
financial condition of the Borrower and its Subsidiaries for the fiscal year
ended December 31, 2013, and the related consolidated statements of income,
comprehensive income, shareholders’ equity and cash flows for such fiscal year
of the Borrower and its Subsidiaries, including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means the period from and including the Effective Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
Commitments pursuant to Section 8.02.

 

5



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus  1⁄2 of 1% and (c) the Eurodollar Rate for an Interest
Period of one month beginning on such day (or if such day is not a Business Day,
the Business Day immediately preceding such day) plus 1.00% per annum, provided
that for the purpose of this definition, the Eurodollar Rate for any day shall
be based (if this clause (c) applies) on the Eurodollar Screen Rate (or if the
Eurodollar Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the Eurodollar Rate, respectively.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers or, if there is no such board,
the managing member of such Person, (iii) in the case of any partnership, the
Board of Directors of the general partner of such Person and (iv) in any other
case, the functional equivalent of the foregoing or any committee thereof duly
authorized to act on behalf thereof.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing of Loans pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York and, if such day relates to any Eurodollar Rate
Loan, means any such day that is also a London Banking Day.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or L/C Issuer
and the Lenders, as collateral for L/C Obligations or obligations of Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the L/C Issuer benefiting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the L/C Issuer. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

6



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following types of investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens permitted under this Agreement):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or certificates of deposit or bankers’ acceptances of,
any commercial bank that (i) (A) is a Lender or (B) is organized under the laws
of the United States of America, any state thereof or the District of Columbia
or is the principal banking subsidiary of a bank holding company organized under
the laws of the United States of America, any state thereof or the District of
Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than 360 days from the
date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States and rated, at the time of acquisition thereof, at least
“Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or the
then equivalent grade) by S&P, in each case with maturities of not more than 360
days from the date of acquisition thereof;

(d) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having, at the time of acquisition thereof, an Investment Grade Rating
with maturities of 360 days or less from the date of acquisition;

(e) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case
having, at the time of acquisition thereof, an Investment Grade Rating with
maturities of 360 days or less from the date of acquisition;

 

7



--------------------------------------------------------------------------------

(f) fully collateralized repurchase agreements with a term of not more than 30
days for underlying securities described in clauses (a) through (e) above and
entered into with a financial institution satisfying the criteria described in
clause (b) above;

(g) any money market or similar fund not less than 90% of the assets of which
are comprised of cash or any of the items specified in clauses (a) through
(f) of this definition and as to which withdrawals are permitted at least every
90 days; and

(h) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), is or becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of more than
35% of the total voting power of the Voting Stock of the Borrower (or its
successor by merger, consolidation or purchase of all or substantially all of
its assets), other than by the imposition of a holding company, the beneficial
owners of whose Voting Stock would not have caused a Change of Control if such
beneficial owners had directly held the Voting Stock of the Borrower held by
such holding company;

(b) the adoption of a plan relating to the liquidation or dissolution of the
Borrower; or

(c) the merger or consolidation of the Borrower with or into another Person or
the merger of another Person with or into the Borrower, or the sale, lease,
transfer, conveyance or other disposition (other than by way of merger or
consolidation, in one or a series of related transactions) of all or
substantially all the assets of the Borrower (determined on a consolidated
basis) to another Person other than a transaction, in the case of a merger or
consolidation transaction, following which holders of securities that
represented 100% of the Voting Stock of the Borrower immediately prior to such
transaction (or other securities into which such securities are converted as
part of such merger or consolidation transaction) own directly or indirectly at
least 50% of the voting power of the Voting Stock of the surviving Person in
such merger or consolidation transaction immediately after giving effect to such
transaction.

 

8



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01 and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01A under
the caption “2019 Commitment” or “2021 Commitment,” as applicable, or opposite
such caption in the Additional Credit Extension Amendment or Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or any other form reasonably acceptable to the Borrower and the
Administrative Agent.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted (and not added back) in calculating such Consolidated Net
Income (without duplication): (i) Consolidated Interest Charges, (ii) the
provision for Federal, state, local and foreign income taxes and for foreign
withholding taxes payable, (iii) depreciation and amortization expense,
including any amortization of intangibles, (iv) non-cash charges (including
non-cash charges related to employee benefit or other management or stock
compensation plans or expense, but excluding write-offs, write-downs or reserves
with respect to accounts receivable or inventory (which write-offs, write-downs
or reserves shall not be added back under any clause of this definition of
Consolidated EBITDA (other than clause (b)(ii) below))) (provided that if any
such non-cash charges represent an accrual or reserve for potential cash items
in any future period, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated EBITDA in such future period to such
extent, and excluding amortization of a prepaid cash item that was in a prior
period), (v) unusual or non-recurring losses or expenses (including severance
and relocation costs, one-time compensation charges, restructuring charges,
integration costs and reserves), including such items related to acquisitions
and to closure/consolidation of facilities, in an amount not to exceed, in the
aggregate under this clause (v) for any Measurement Period, 5.0% of Consolidated
EBITDA for such Measurement Period, (vi) transaction costs, fees and expenses
(including swap breakage costs) in connection with the Transactions, any sale of
Equity Interests, any acquisition or other investment, any disposition, the
incurrence of, or any refinancing of, any Indebtedness or any Applicable
Additional Credit Extension Transaction (in each case whether or not
successful), (vii) any net after-tax loss from the early extinguishment of
Indebtedness or hedging obligations or other derivative instruments,
(viii) costs of surety bonds incurred in connection with financing activities,
(ix) mark-to-market losses recognized pursuant to FASB ASC Topic 815 or any
successor thereof, (x) to the extent reimbursement therefor is actually received
by the Borrower or a Subsidiary, expenses incurred to the extent covered by
indemnification provisions in any agreement in connection with any acquisition
and (xi) cash expenses incurred during such period in connection with casualty
events to the extent such expenses are reimbursed in cash by insurance during
such period and minus (b) the following to the extent included in calculating
such Consolidated Net Income (without duplication): (i) Federal, state, local
and foreign income tax credits, (ii) all non-cash items increasing Consolidated
Net Income (excluding any such non-cash item to the extent it represents the
reversal of an accrual or reserve for potential cash items in any prior period
or reversal of a reserve with respect to accounts receivable or inventory which
reduced Consolidated EBITDA hereunder in a prior period), (iii) unusual or
non-recurring gains or income, (iv) any net after-tax income from the early
extinguishment of Indebtedness or hedging obligations or other derivative
instruments, and (v) mark-to-market gains recognized pursuant to FASB ASC
Topic 815 or any successor thereof (in each case of or by the Borrower and its
Subsidiaries for such Measurement Period); provided that (x) there shall be
excluded in determining Consolidated EBITDA non-operating currency transaction
gains and losses (including the net loss or gain resulting from Swap Contracts
for currency exchange risk) and (y) for purposes of determining the Consolidated
Leverage Ratio and the Consolidated Interest Coverage Ratio, Consolidated EBITDA
shall be determined on a Pro Forma Basis. The calculation of Consolidated EBITDA
shall exclude any non-cash impact attributable to the reduction in deferred
revenue or reduction in deferred costs to balance sheet accounts as a result of
the fair value exercise undertaken as required by purchase method of accounting
for any acquisition permitted hereunder, in accordance with GAAP (such exclusion
to be reflected in the period in which such revenues or costs would have been
recorded had such reduction not been required).

 

 

9



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, Indebtedness of the
type described in clauses (a), (b) (to the extent drawn and not reimbursed),
(f), (g) and, without duplication, (h) (with respect to any Indebtedness
described in clauses (a), (b) (to the extent drawn and not reimbursed), (f) or
(g) of the definition of “Indebtedness”) of the definition of “Indebtedness”.
Notwithstanding any other provision of this Agreement to the contrary, the
amount of Consolidated Funded Indebtedness for which recourse is limited either
to a specified amount or to an identified asset of such Person shall be deemed
to be equal to such specified amount or the fair market value of such identified
asset as determined by such Person in good faith, as the case may be.

 

10



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, for any Measurement Period, the sum,
without duplication, of (a) all interest, premium payments and debt discount in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP but, in any event, excluding upfront fees
and expenses and the amortization of deferred financing costs (including, for
the avoidance of doubt, any upfront fees, expenses or amortized deferred
financing costs accelerated upon giving effect to this Agreement, amendments to
this Agreement and the transactions contemplated thereby or hereby), and (b) the
portion of rent expense under Capitalized Leases that is treated as interest in
accordance with GAAP, in each case, of or by the Borrower and its Subsidiaries
on a consolidated basis for such period. For purposes of the foregoing, interest
expense shall be determined after giving effect to any net payments made or
received by the Borrower or any Subsidiary with respect to interest rate Swap
Contracts.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges paid
in cash, in each case, of or by the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude, without duplication, (a) any net after-tax extraordinary
gains or losses for such Measurement Period and the cumulative effect of a
change in accounting principles during such Measurement Period, (b) any net
after-tax gains or losses on asset sales outside the ordinary course of
business, (c) the net income of any Subsidiary (other than a Guarantor) during
such Measurement Period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period, except that the Borrower’s equity in the net income of any
such Person for such Measurement Period shall be included in Consolidated Net
Income up to the aggregate amount of cash or Cash Equivalents actually
distributed by such Person during such Measurement Period to the Borrower or a
Guarantor as a dividend or other distribution, and (d) any income (or loss) for
such Measurement Period of any Person (other than the Borrower) if such Person
is not a Subsidiary, except that the Borrower’s equity in the net income of any
such Person for such Measurement Period shall be included in Consolidated Net
Income up to the aggregate amount of cash or Cash Equivalents actually
distributed by such Person during such Measurement Period to the Borrower or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary (other than a Guarantor), such Subsidiary is
not precluded from further distributing such amount to the Borrower (or a
Guarantor) as described in clause (c) of this proviso).

 

11



--------------------------------------------------------------------------------

“Consolidated Total Assets” means the consolidated total assets of the Borrower
and its Subsidiaries, as shown on the most recent balance sheet of the Borrower
delivered pursuant to Section 6.01(a) or (b).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Credit Extension” means (a) a Borrowing or (b) an L/C Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.16, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
any L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.16)
upon delivery of written notice of such determination to the Borrower, each L/C
Issuer and each Lender.

 

12



--------------------------------------------------------------------------------

“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person (or
the granting of any option or other right to do any of the foregoing), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.

“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests), in whole or in part, (c) provides for the scheduled
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case of clauses (a) through
(d) above, prior to the date that is ninety-one (91) days after the latest
Maturity Date in effect at the time of issuance of such Equity Interest;
provided that an Equity Interest shall not be deemed to be a Disqualified Equity
Interest solely because it is redeemable or is required to be redeemed as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments and all
outstanding Letters of Credit.

 

13



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway and any other state that is a member of the
European Economic Area.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning specified in Section 4.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Laws relating to pollution or the
protection of the environment or the release of any hazardous or toxic materials
into the environment.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities of such Person convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such

 

14



--------------------------------------------------------------------------------

shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting; provided that “Equity Interests” shall
exclude any indebtedness convertible into or exchangeable for Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated and the rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) any failure to meet the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, with respect to any Pension Plan, whether or
not waived, or the failure to make any required contribution to a Multiemployer
Plan; (d) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (e) the filing of a notice of intent to terminate a Pension
Plan or Multiemployer Plan or the treatment of a Pension Plan or Multiemployer
Plan amendment as a termination under Section 4041 or 4041A of ERISA,
respectively; (f) the institution by the PBGC of proceedings to terminate a
Pension Plan or Multiemployer Plan; (g) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (h) the
determination that any Pension Plan is considered an at-risk plan or a
Multiemployer Plan is in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303 and 305 of ERISA; or
(i) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate.

“Eurodollar Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the Eurodollar Screen Rate at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period;
provided that if the Eurodollar Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”) then the Eurodollar
Rate shall be the Interpolated Rate.

 

15



--------------------------------------------------------------------------------

“Eurodollar Screen Rate” means, for any day and time, with respect to any
Eurodollar Borrowing for any Interest Period, the London interbank offered rate
as administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion)
provided that if the Eurodollar Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means (a) any Domestic Subsidiary of a CFC, (b) any
Domestic Subsidiary that owns no material assets (directly or through one or
more Persons that are disregarded entities for purposes of the Code) other than
Equity Interests (including any debt instrument treated as equity for U.S.
federal income tax purposes) of one or more CFCs, (c) any Subsidiary that is
not, directly or indirectly, wholly-owned by the Borrower and its Subsidiaries
and (d) any Subsidiary that is prohibited by applicable law, rule or regulation
or by any contractual obligation existing at the time such Subsidiary is
acquired (and not in contemplation of such acquisition) from providing a
Guarantee or which would require governmental (including regulatory) consent,
approval, license or authorization of any third party (other than the Borrower
or any of its Subsidiaries) to provide a Guarantee unless such consent,
approval, license or authorization has been received.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder or any other Loan Document,
(a) Taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits Taxes imposed by the United States, (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 10.13), any United States federal withholding Tax that is
imposed on amounts payable to such Foreign Lender pursuant to any laws in effect
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with

 

16



--------------------------------------------------------------------------------

respect to such withholding Tax pursuant to Section 3.01(a), (d) any withholding
Taxes (including any U.S. federal backup withholding tax) attributable to a
Lender’s failure to comply with Section 3.01(e) and (e) any U.S. federal
withholding Tax imposed under FATCA.

“Exempted Debt” means, without duplication, (i) all obligations of the Borrower
and its Subsidiaries which is secured by a Lien incurred and outstanding under
Section 7.01(a)(xxviii), (ii) all Attributable Indebtedness in respect of
Sale/Leaseback Transactions Incurred and outstanding under Section 7.04(c) and
(iii) all indebtedness of Subsidiaries of the Borrower that are not Guarantors
Incurred and outstanding under Section 7.02(b)(xv).

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of May 4, 2012 (as amended prior to the date hereof) among the Borrower
and the other parties thereto.

“Existing Letters of Credit” means those letters of credit issued and
outstanding as of the Effective Date under the Existing Credit Agreement.

“Extended Commitment” means any Commitment the Maturity Date of which is
extended in accordance with Section 2.17.

“Extending Lender” has the meaning specified in Section 2.17(b).

“Extension Date” has the meaning specified in Section 2.17(a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Section 1471 through 1474 of the Code as of the date hereof (and
any amended or successor version thereof that is substantively comparable and
not materially more onerous to comply with), and any current or future Treasury
regulations or official interpretations thereof and any intergovernmental
agreements implementing the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Fee Letter” means the Engagement Letter, dated as of October 22, 2014, between
the Borrower, JPMCB and J.P. Morgan.

“Foreign Lender” means any Lender or L/C Issuer that is not a United States
person within the meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not a Domestic Subsidiary.

 

17



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of the outstanding L/C Obligations
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, including those set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants (or any successor thereto), the statements and
pronouncements of the Financial Accounting Standards Board (or any successor
thereto) or the statements and pronouncements of the Securities Exchange
Commission, in each case applicable to companies subject to reporting under
Section 13 or 15(d) of the Exchange Act. Unless otherwise specified, subject to
Section 1.03(b), all computations contained in this Agreement will be computed
in conformity with GAAP, except that the Borrower may elect to treat for any
determination under this Agreement as an operating lease any arrangement,
whether entered into on or after the Effective Date, that would have constituted
an operating lease under GAAP in effect on the Effective Date notwithstanding
any change in its treatment under GAAP after the Effective Date. At any time
after the Effective Date, subject to Section 1.03(b), the Borrower may elect to
apply International Financial Reporting Standards (“IFRS”) as issued by the
International Accounting Standards Board or any successor thereto applicable to
companies subject to reporting under Section 13 or 15(d) of the Exchange Act in
lieu of GAAP and, upon any such election, references herein to GAAP shall
thereafter be construed to mean IFRS on the date of such election; provided that
any calculation or determination in this Agreement that requires the application
of GAAP for periods that include fiscal quarters ended prior to the Borrower’s
election to apply IFRS shall remain as previously calculated or determined in
accordance with GAAP.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made (or, if such Guarantee is limited by its terms to a
lesser amount, such lesser amount) or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith; provided that, in the case of any Guarantee
of the type set forth in clause (b) above, if recourse to such Person for such
Indebtedness is limited to the assets subject to such Lien, then such Guarantee
shall be a Guarantee hereunder solely to the extent of the lesser of (x) the
amount of the Indebtedness secured by such Lien and (y) the value of the assets
subject to such Lien. The term “Guarantee” as a verb has a corresponding
meaning.

 

18



--------------------------------------------------------------------------------

“Guarantors” means, collectively, the Subsidiaries of the Borrower identified on
Schedule 5.12 and each other Subsidiary of the Borrower that executes and
delivers the Guaranty pursuant to Section 6.12, in each case, until such
Subsidiary is released from the Guaranty in accordance herewith and therewith.

“Guaranty” means, collectively, the Guaranty dated as the date hereof made by
the Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit E, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.12, in each case as amended,
supplemented or otherwise modified from time to time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or toxic (or words of
similar import) pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“IFRS” has the meaning specified in the definition of “GAAP”.

“Immaterial Subsidiary” means, at any date of determination, a Subsidiary of the
Borrower that, together with all other Immaterial Subsidiaries, did not have
total assets on the last day of the most recent Measurement Period that equaled
or exceeded 5% of the Consolidated Total Assets of the Borrower and its
Subsidiaries at such date.

 

19



--------------------------------------------------------------------------------

“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurodollar Rate.”

“Incur” means issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness of a Person existing at the time such
Person becomes a Subsidiary (whether by merger, consolidation, acquisition or
otherwise) shall be deemed to be Incurred by such Person at the time it becomes
a Subsidiary. The term “Incurrence” when used as a noun shall have a correlative
meaning.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable, deferred expenses or
accrued expenses in the ordinary course of business and earn-out obligations
until such obligations become a liability on the balance sheet of such Person in
accordance with GAAP and if not paid after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness of such Person;

(g) all obligations of such Person under Capitalized Leases; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer (but only to the extent such Person is
liable therefor as a result of such Person’s ownership interest in such

 

20



--------------------------------------------------------------------------------

joint venture), unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and each Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each fiscal quarter of
the Borrower, commencing with the first such day to occur after the Effective
Date, and each Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or if available to, and consented to by, all the Lenders, twelve
months thereafter, as selected by the Borrower in its Committed Loan Notice;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the latest Maturity Date.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Eurodollar Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Eurodollar Screen
Rate for the longest period for which the Eurodollar Screen Rate is available
that is shorter than the Impacted Interest Period; and (b) the Eurodollar Screen
Rate for the shortest period (for which that Eurodollar Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time.

 

21



--------------------------------------------------------------------------------

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) (with a stable or better outlook) by Moody’s or BBB- (or the
equivalent) (with a stable or better outlook) by S&P, or an equivalent rating by
any other nationally recognized statistical rating agency selected by the
Borrower.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) regarding the L/C
Issuer’s L/C Commitment or the respective rights and obligations between the
Borrower (or any Subsidiary) and the L/C Issuer in connection with the issuance
of Letters of Credit.

“J.P. Morgan” means J.P. Morgan Securities LLC.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Commitment” means, with respect to each L/C Issuer, the commitment of such
L/C Issuer to issue Letters of Credit hereunder. The initial amount of each L/C
Issuer’s L/C Commitment is set forth on Schedule 2.01B, or if an L/C Issuer has
entered into an Assignment and Assumption, the amount set forth for such L/C
Issuer as its L/C Commitment in the Register maintained by the Administrative
Agent. The Borrower may, at any time and from time to time, reduce the L/C
Commitment of any L/C Issuer with the consent of such L/C Issuer; provided that
the Borrower shall not reduce the L/C Commitment of any L/C Issuer if, after
giving effect of such reduction, the conditions set forth in clauses (x) through
(z) of the proviso in Section 2.03(a)(i) shall not be satisfied.

 

22



--------------------------------------------------------------------------------

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means JPMCB in its capacity as issuer of Letters of Credit
hereunder, any successor issuer of Letters of Credit hereunder or any other
Lender that agrees to be an L/C Issuer and is approved by the Borrower and the
Administrative Agent to issue Letters of Credit. Any L/C Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such L/C Issuer, in which case the term “L/C Issuer” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate. The term
“L/C Issuer” shall mean the applicable issuer of the relevant Letters of Credit
as the context may require.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lead Arranger” means (i) prior to Amendment No. 1, J.P. Morgan and (ii) in
connection with and after Amendment No. 1, JPMCB, in each case, in its capacity
as sole lead arranger and bookrunner for the facility hereunder.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the latest Maturity Date (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

23



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan” means a loan made pursuant to Section 2.01.

“Loan Documents” means, collectively, (a) this Agreement and amendments of and
joinders to this Agreement that are deemed pursuant to their terms to be Loan
Documents for purposes hereof, (b) the Notes, (c) the Guaranty, (d) the Fee
Letter, (e) any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.15 of this Agreement, (f) each Issuer
Document and (g) each Additional Credit Extension Amendment.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the operations,
business, properties, liabilities (actual or contingent) or financial condition
of the Borrower and its Subsidiaries, taken as a whole; (b) a material adverse
effect on the ability of the Loan Parties (taken as a whole) to perform their
payment obligations under any Loan Document; or (c) a material adverse effect on
the material rights and remedies of the Lenders and the Administrative Agent
under any Loan Document.

“Material Domestic Subsidiary” means, at any time, any Domestic Subsidiary
(other than an Excluded Subsidiary) that accounts for more than 5.0% of the
consolidated total assets of the Borrower and its Subsidiaries as of the end of
the fiscal year for which annual financial statements have been (or was required
to be) delivered or as of the time such Person became a Domestic Subsidiary
calculated on a pro forma basis assuming for such purpose that such Person
became a Domestic Subsidiary as of the end of the most recent Measurement
Period.

“Maturity Date” means (a) with respect to the 2019 Commitments, November 20,
2019, (b) with respect to the 2021 Commitments, the fifth anniversary of the
Amendment No. 1 Effective Date and (c) with respect to any other Commitments,
the date specified as the “Maturity Date” thereof pursuant to the Additional
Credit Extension Amendment establishing such Commitments; provided, however,
that, in each case, if such date is not a Business Day, the Maturity Date shall
be the next preceding Business Day. “Maximum Rate” has the meaning specified in
Section 10.09.

 

24



--------------------------------------------------------------------------------

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower ending prior to such date for
which financial statements have been delivered (or were required to be
delivered).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Morgan Stanley” means Morgan Stanley Senior Funding, Inc. or any of its
Affiliates (other than the Borrower and its Subsidiaries).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“New Lender” has the meaning specified in Section 2.17(e).

“Non-Extending Lender” has the meaning specified in Section 2.17(b).

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a banking day of the NYFRB, for the
immediately preceding banking day of the NYFRB); provided that if none of such
rates are published for any day that is a Business Day, the term “NYFRB Rate”
means the rate for a federal funds transaction quoted at 11:00 a.m. on such day
received to the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the generality of
the foregoing, the Obligations of the Loan Parties under the Loan Documents
include (a) the obligation to pay principal, interest, Letter of Credit
commissions, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party.

 

25



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Loans, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of the Loans occurring on such date; and (b) with respect to any
L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

 

26



--------------------------------------------------------------------------------

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430 and 436
of the Code and Sections 302 and 303 of ERISA.

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (including Multiple Employer Plans but excluding
Multiemployer Plans) that is maintained or is contributed to by the Borrower and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA that is maintained or contributed to by the Borrower or
its subsidiaries, or, with respect to any Plan that is a Pension Plan, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Primary Obligor” has the meaning specified in the definition of “Guarantee.”

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means:

(a) the Transactions or any investments, acquisitions, dispositions of any
subsidiary, line of business or division that have been made by the Borrower or
any of its subsidiaries, and incurrences or repayments of indebtedness in
connection with such investment, acquisition or disposition, during the
applicable reference period or subsequent to such reference period and on or
prior to the date of determination will be given pro forma effect, as if they
had occurred on the first day of the applicable reference period;

(b) any Person that is a Subsidiary of the Borrower on the date of determination
will be deemed to have been a Subsidiary of the Borrower at all times during
such reference period; and

 

27



--------------------------------------------------------------------------------

(c) any Person that is not a Subsidiary of the Borrower on the date of
determination will be deemed not to have been a Subsidiary of the Borrower at
any time during such reference period.

For purposes of this definition, whenever pro forma effect is given to a
transaction, the pro forma calculations shall be made in good faith by a
Responsible Officer of the Borrower and, except as set forth in the next
sentence, in a manner consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as set forth in a certificate of a Responsible Officer
of the Borrower (with supporting calculations) delivered to the Administrative
Agent. In addition to any adjustments consistent with Regulation S-X, such
certificate may set forth additional pro forma adjustments arising out of
factually supportable and identifiable cost savings initiatives attributable to,
or any other adjustments reasonably attributable to such investment, acquisition
or disposition (net of any additional costs associated with such investment,
acquisition or disposition) and expected in good faith to be realized within 12
months following such investment, acquisition or disposition, including, but not
limited to, (w) reduction in personnel expenses, (x) reduction of costs related
to administrative functions, (y) reductions of costs related to leased or owned
properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead (taking into account, for purposes of
determining such calculation, any historical financial statements of the
business or entities acquired or disposed of, assuming such investment,
acquisition or disposition, and all other investments, acquisitions or
dispositions that have been consummated during the beginning of such period, and
any indebtedness or other liabilities repaid or incurred in connection therewith
had been consummated and incurred or repaid at the beginning of such period;
provided, that the aggregate amount of adjustments made pursuant to this
sentence shall at no time exceed 15% of Consolidated EBITDA after giving pro
forma effect thereto. For purposes of making the computation referred to above,
interest on any Indebtedness under a revolving credit facility computed on a pro
forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate.

“Qualified Equity Interests” of any Person means any Equity Interests of such
Person that are not Disqualified Equity Interests of such Person.

“Refinancing Indebtedness” means, with respect to any Indebtedness, Indebtedness
that refinances, refunds, renews, extends or replaces such Indebtedness in an
aggregate principal amount that does not exceed the principal amount of the
Indebtedness being refinanced, refunded, renewed, extended or replaced plus
accrued and unpaid interest thereon and any reasonable fees, premiums (including
tender premiums) and expenses relating to such refinancing, refunding, renewal,
extension or replacement.

“Register” has the meaning specified in Section 10.06(c).

 

28



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, advisors and other
representatives of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of the Loans, a Committed Loan Notice and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Lender for purposes of this definition) and
(b) aggregate unused Commitments; provided that the unused Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer, assistant treasurer
or controller of a Loan Party and, solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01(a)(iii), the secretary or any
assistant secretary of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment; provided that any payment on any indebtedness
convertible into or exchangeable for any Equity Interests shall not constitute a
Restricted Payment.

“Sale/Leaseback Transaction” has the meaning assigned to it under Section 7.04.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).

 

29



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or Her
Majesty’s Treasury, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person owned fifty (50) percent or more by one or
more Persons referenced in clause (a).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State,
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Spot Rate” has the meaning specified in Section 1.07.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

30



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Threshold Amount” means $50,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, collectively, (i) entering into this Agreement, (ii) the
repayment of all outstandings, and termination of all commitments, under the
Existing Credit Agreement and (iii) the payment of the fees and expenses
incurred in connection with the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(iii).

“Unmatured Surviving Obligations” means Obligations under this Agreement and the
other Loan Documents that by their terms survive the termination of this
Agreement or the other Loan Documents but are not, as of the date of
determination, due and payable and for which no outstanding claim has been made.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

31



--------------------------------------------------------------------------------

“U.S. Lender” has the meaning specified in Section 3.01(e).

“USA PATRIOT Act” has the meaning specified in Section 10.17.

“Voting Stock” of a Person means all classes of Equity Interests of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors of such Person.

“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

32



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any references to the “date of this Agreement” or the “date hereof” shall
refer to the Effective Date.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements of the
Borrower and its Subsidiaries, except as otherwise specifically prescribed
herein. Notwithstanding any other provision contained herein, (i) all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under FASB ASC Topic 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any of its Subsidiaries at “fair value,”
as defined therein, and (ii) the effects of FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

33



--------------------------------------------------------------------------------

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern Time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II and IX) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount thereof in the applicable currency to be
determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

1.08 Pro Forma Calculation. Notwithstanding anything to the contrary herein, the
calculation of the Consolidated Leverage Ratio and the Consolidated Interest
Coverage Ratio on any date for any purpose under this Agreement shall be made on
a Pro Forma Basis.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make revolving loans to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Commitment at
such time; provided, however, that after giving effect to any Borrowing, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations shall not
exceed such Lender’s Commitment. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. The Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

 

34



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes
to request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” (A) the applicable notice must be received by the Administrative Agent
not later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them and (B) not later than
11:00 a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all such Lenders. Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Except as provided in Section 2.03(c), each Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans. Each

 

35



--------------------------------------------------------------------------------

Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the Credit Extension on the Effective Date,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided, however, that if, on the date a
Committed Loan Notice with respect to a Borrowing is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing shall
be, first, applied to the payment in full of any such L/C Borrowings, and
second, made available to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. Upon notice to the Borrower from the Administrative Agent or the Required
Lenders during the existence of an Event of Default, no Loans may be requested
as, converted to or continued as Eurodollar Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect hereunder.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Effective Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower (or,
so long as the Borrower is a joint and several co-applicant with respect
thereto, for the account of any of its Subsidiaries), and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drawings under the Letters of Credit; and (B) the Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or its Subsidiaries and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Outstandings shall not exceed the Aggregate Commitments,
(y) the aggregate Outstanding Amount of the Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount of the
L/C Obligations of any L/C Issuer shall not exceed its L/C Commitment. Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be

 

36



--------------------------------------------------------------------------------

deemed to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued hereunder and, from and after the Effective Date, shall be
subject to and governed by the terms and conditions hereof without any further
action by the Borrower.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) (x) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date or (y) the aggregate amount of L/C Obligations
outstanding at the time of such issuance (other than those that have already
been or will concurrently be Cash Collateralized in accordance with this
Section 2.03) would, at any time prior to the expiry date of all Letters of
Credit, exceed the aggregate Commitments at any time prior to such expiry (after
giving effect to the Maturity Date of any Commitments scheduled to occur prior
to such expiry), unless, in each case, the Administrative Agent and L/C Issuer
approve and the Borrower shall have provided Cash Collateral for the L/C
Obligations relating to such Letter of Credit in the manner set forth in
Section 2.15 in an amount equal to 102% of such L/C Obligations or other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made in lieu thereof.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

 

37



--------------------------------------------------------------------------------

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $250,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with such Lender or the
Borrower to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least five Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H)

 

38



--------------------------------------------------------------------------------

such other matters as the L/C Issuer may reasonably require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit (which notice has not been revoked), that one or
more applicable conditions contained in Article IV shall not then be satisfied,
then, subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is sixty Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.

 

39



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(v) Each Letter of Credit issued hereunder on or after the Effective Date will
be in the form in use at the time of issuance by the L/C Issuer.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon the payment
by the L/C Issuer of any draw made against any Letter of Credit by the
beneficiary thereof, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Not later than 1:00 p.m. on the later of (i) the
date of any payment by the L/C Issuer under a Letter of Credit and (ii)(A) the
date upon which the Borrower receives notice from the L/C Issuer of such payment
by the L/C Issuer, if such notice is received by the Borrower prior to 10:00
a.m. on a Business Day or (B) the Business Day immediately following the date
upon which the Borrower received such notice, if such notice is received on a
day that is not a Business Day or after 10:00 a.m. on a Business Day (each such
date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

40



--------------------------------------------------------------------------------

(iv) Until a Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, the Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Effective Rate and a rate determined by the L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s committed Loan included in the relevant committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in

 

41



--------------------------------------------------------------------------------

Section 10.05 (including pursuant to any settlement entered into by the L/C
Issuer in its discretion), each Lender shall pay to the Administrative Agent for
the account of the L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall, to the
extent permitted by law, be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.

 

42



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit) the rules of the ISP shall apply to
each Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit at a
rate per annum equal to the Applicable Rate times the daily amount available to
be drawn under such Letter of Credit; provided, however, any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender

 

43



--------------------------------------------------------------------------------

with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to Section 2.15
shall be payable, to the maximum extent permitted by applicable Law, to the
other Lenders in accordance with the upward adjustments in their respective
Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. Letter of Credit Fees shall
be (i) due and payable on the first Business Day after the end of each fiscal
quarter of the Borrower, commencing with the first such date to occur after the
issuance of such Letter of Credit, on each Maturity Date prior to the Letter of
Credit Expiration Date, on the Letter of Credit Expiration Date and thereafter
on demand and (ii) computed on a quarterly basis in arrears. If there is any
change in such Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by such
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum equal
to 0.125%, computed on the daily amount available to be drawn under such Letter
of Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each fiscal quarter of the
Borrower, commencing with the first such date to occur after the issuance of
such Letter of Credit, on each Maturity Date prior to the Letter of Credit
Expiration Date, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
each L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

44



--------------------------------------------------------------------------------

(l) Replacement of the L/C Issuer. (i) The L/C Issuer may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced L/C Issuer and the successor L/C Issuer. The Administrative Agent shall
notify the Lenders of any such replacement of the L/C Issuer. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer pursuant to this
Section 2.03. From and after the effective date of any such replacement, (x) the
successor L/C Issuer shall have all the rights and obligations of the L/C Issuer
under this Agreement with respect to Letters of Credit to be issued thereafter
and (y) references herein to the term “L/C Issuer” shall be deemed to refer to
such successor or to any previous L/C Issuer, or to such successor and all
previous L/C Issuers, as the context shall require. After the replacement of an
L/C Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of an L/C Issuer under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(ii) The L/C Issuer may resign as an L/C Issuer at any time upon prior written
notice to the Administrative Agent, the Borrower and the Lenders, in which case,
such L/C Issuer shall be replaced in accordance with Section 2.03(l)(i) above;
provided that such resignation shall be effective only if (i) a successor L/C
Issuer with an L/C Commitment not less than the L/C Commitment of the resigning
L/C Issuer reasonably satisfactory to the Administrative Agent and the Borrower
has been appointed or (ii) there are one or more other L/C Issuers appointed in
accordance with the definition of L/C Issuer with an aggregate L/C Commitment
not less than the L/C Commitment of the resigning L/C Issuer.

2.04 [Reserved]

2.05 Prepayments. The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay any Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (1) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that any such notice of a prepayment to be made in connection with any
refinancing of all of the Commitments with the proceeds of such refinancing or
of any incurrence of Indebtedness, may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or incurrence (provided
further that the failure of such contingency shall not relieve the Borrower from
its obligations in respect thereof under Section 3.05). Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Each prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages (except as permitted under Section 2.16).

 

45



--------------------------------------------------------------------------------

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments and
(iv) any such notice of termination to be made in connection with any
refinancing of all of the Aggregate Commitments with the proceeds of such
refinancing or of any incurrence of Indebtedness, may be, if expressly so stated
to be, contingent upon the consummation of such refinancing or incurrence
(provided that the failure to terminate or reduce as a result of the failure of
such contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 3.05).

(b) Mandatory. A Commitment shall terminate on the Maturity Date applicable to
such Commitment. If at any time the Total Outstandings exceed the Aggregate
Commitments at such time, the Borrower shall prepay Loans and/or Cash
Collateralize L/C Obligations to eliminate such excess. If at any time (1) the
Total Outstandings of any Lender exceeds its Commitment at such time, the
Borrower shall prepay Loans and/or Cash Collateralize L/C Obligations to
eliminate such excess; or (2) the L/C Obligations exceeds the L/C Commitment at
such time, the Borrower shall Cash Collateralize L/C Obligations to eliminate
such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Aggregate Commitment under this Section 2.06. Upon any reduction of the
Commitments, the Commitment of each Lender shall be reduced by such Lender’s
Applicable Percentage of such reduction amount. All fees in respect of the
Aggregate Commitments accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

2.07 Repayment of Loans. On the Maturity Date for each Commitment, the Borrower
shall repay to the Administrative Agent the aggregate principal amount of all
Loans outstanding under such Commitment on such date, together with accrued and
unpaid interest thereon, for the ratable account of the Lenders holding such
Commitment on such date.

 

46



--------------------------------------------------------------------------------

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any amount payable by the Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter, for
so long as such overdue amount shall remain unpaid, bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender, a commitment fee equal to the Applicable Fee Rate times
the actual daily amount by which the Commitment of such Lender exceeds such
Lender’s Applicable Percentage of the sum of (i) the Outstanding Amount of Loans
and (ii) the Outstanding Amount of L/C Obligations; provided, however, that no
commitment fee shall accrue on any Commitment of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each fiscal quarter of the
Borrower, commencing on the first such day to occur after the Effective Date,
and on each Maturity Date. The commitment fee shall be calculated quarterly in
arrears.

(b) Other Fees. (i) The Borrower shall pay to the Lead Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

47



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including the Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.08(b) or under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Commitments of and Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
one or more entries in the Register maintained by the Administrative Agent
acting as non-fiduciary agent solely for the purpose of Treasury Regulation
5f.103-1(c), as agent for the Borrower, in each case, in the ordinary course of
business. The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

48



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the Aggregate Commitments
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of

 

49



--------------------------------------------------------------------------------

a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

50



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest;

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender); (B) the application of Cash
Collateral provided for in

 

51



--------------------------------------------------------------------------------

Section 2.03 or 2.15; or (C) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations to any assignee or Participant (other than
the Borrower or any of its Subsidiaries); and

(iii) the provisions of this Section shall be subject to the provisions of
Sections 2.14 and 2.17.

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 Increase in Commitments.

(a) The Borrower may by written notice to the Administrative Agent elect to seek
commitments (“Additional Commitments”) to increase the Commitments; provided
that:

(i) the aggregate amount of all Additional Commitments shall not exceed
$200,000,000;

(ii) any such increase shall be in an aggregate amount of $10,000,000 or any
whole multiple of $500,000 in excess thereof; provided that such amount may be
less than $10,000,000 if such amount represents all remaining availability under
the limit set forth in the preceding clause (i);

(iii) the Additional Commitments shall be on the same terms as the Commitments
then outstanding with the latest Maturity Date immediately prior to the
Additional Commitments Effective Date; provided that (x) the Additional
Commitments may have a higher Applicable Rate than the outstanding Commitments
with the latest Maturity Date immediately prior to the Additional Commitments
Effective Date if the Applicable Rate for the outstanding Commitments with the
latest Maturity Date are automatically increased such that it is equal to the
Applicable Rate for the Additional Commitments and (y) the Borrower may pay
upfront fees on the Additional Commitments Effective Date to any Lender
providing Additional Commitments (in such capacity, an “Additional Commitment
Lender”); and

(iv) no existing Lender shall be required to provide any Additional Commitments.

(b) Each such notice shall specify (x) the date (each, an “Additional
Commitments Effective Date”) on which the Borrower proposes that the Additional
Commitments shall be effective, which shall be a date reasonably acceptable to
the Administrative Agent and (y) the identity of the Persons (each of which
shall be an Eligible Assignee (for this purpose treating a Lender of Additional
Commitments as if it were an assignee)) whom the Borrower proposes would provide
the Additional Commitments and the portion of the Additional Commitment to be
provided by each such Person. As a condition precedent to the effectiveness of
any Additional Commitments, the Borrower shall deliver to the Administrative
Agent a certificate dated as of the Additional Commitments Effective Date signed
by a Responsible Officer of the Borrower certifying that the conditions in
Section 4.02(a) and (b) are satisfied. The Borrower shall prepay any Loans
outstanding on the Additional Commitments Effective Date with respect to any
Additional Commitment (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Applicable Percentages arising from any nonratable increase in the
Commitments. If there is a new Borrowing of Commitments on such Additional
Commitments Effective Date, the Lenders after giving effect to such Additional
Commitments shall make such Loans in accordance with Section 2.01.

 

52



--------------------------------------------------------------------------------

(c) The Additional Commitments shall be documented by an Additional Credit
Extension Amendment executed by each Additional Commitment Lender providing the
Additional Commitments (and the other Persons specified in the definition of
Additional Credit Extension Amendment but no other existing Lender), and the
Additional Credit Extension Amendment may provide for such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.14.

(d) This Section 2.14 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.

2.15 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
promptly Cash Collateralize the then Outstanding Amount of all L/C Obligations.
At any time that there shall exist a Defaulting Lender, upon the request of the
Administrative Agent or the L/C Issuer, the Borrower shall promptly deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent pursuant to
arrangement reasonably satisfactory to the Administrative Agent. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property

 

53



--------------------------------------------------------------------------------

so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Section 2.03, 2.05, 2.06, 2.16 or 8.02 in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
(i) following the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.13)) or (ii) to the extent the aggregate
amount of Cash Collateral exceeds the Fronting Exposure; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.15 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the L/C Issuer may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Loan Document shall be restricted as set forth in Section 10.01.

 

54



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment of any amounts owing by
that Defaulting Lender to the L/C Issuer hereunder; third, to Cash Collateralize
the L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.15; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released pro rata in order to
(x) satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement and (y) Cash Collateralize the L/C Issuers’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Lenders or the L/C Issuer as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or the L/C
Issuer against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall be limited in its right to
receive commitment fees as provided in Section 2.09(a) and (y) shall be limited
in its right to receive Letter of Credit Fees as provided in Section 2.03(h).

 

55



--------------------------------------------------------------------------------

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.03, the
“Applicable Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Commitment of that Defaulting Lender; provided, that,
(i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit shall not exceed
the positive difference, if any, of (1) the Commitment of that non-Defaulting
Lender minus (2) the aggregate Outstanding Amount of the Loans of that Lender.
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.15.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuer agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), such Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no L/C
Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

2.17 Extended Commitments.

(a) At least 30 days but not more than 60 days prior to each anniversary of the
Effective Date (any such applicable anniversary of the Effective Date, the
“Extension Date”), but not more than twice prior to the Maturity Date in effect
on the Effective Date, the Borrower, by written notice to the Administrative
Agent, may request that each Lender extend the Maturity Date for an additional
one year period as set forth in such notice from the Borrower. The extension of
the Maturity Date effected by Amendment No. 1 on the Amendment No. 1 Effective
Date will constitute one of the two times described in the preceding sentence of
this Section 2.17(a).

 

56



--------------------------------------------------------------------------------

(b) The Administrative Agent shall promptly notify each Lender of such request,
and each Lender shall then, in its sole discretion, notify the Borrower and the
Administrative Agent in writing no later than 20 days prior to the Extension
Date whether such Lender will consent to the extension (each such Lender
consenting to the extension, an “Extending Lender”). The failure of any Lender
to notify the Administrative Agent of its intent to consent to any extension
shall be deemed a rejection by such Lender of such request. A Lender that does
not agree to an extension is referred to as a “Non-Extending Lender.”

(c) Subject to satisfaction of the conditions in Section 4.02(a) and (b) as of
the Extension Date, on the Extension Date, (i) the Maturity Date in effect at
such time shall be extended for an additional one year period as requested, (ii)
the Maturity Date following any such extension shall not be a date that is more
than five (5) years after the applicable Extension Date and (iii) except as to
the Lenders that have not consented to the extension of the Maturity Date
pursuant to Amendment No. 1, the Commitment of each Non-Extending Lender that is
not replaced pursuant to Section 2.17(e) shall terminate and the Loans made by
such Lender shall be prepaid, and any other amounts owing to such Lender
hereunder shall be paid.

(d) To the extent that there are Non-Extending Lenders, the Administrative Agent
shall promptly so notify the Extending Lenders, and each Extending Lender may,
in its sole discretion, give written notice to the Borrower and the
Administrative Agent no later than 15 days prior to the Extension Date of the
amount of the Commitments of the Non-Extending Lenders that it is willing to
assume.

(e) The Borrower shall be permitted to require that any Non-Extending Lender
assign its Commitment to an Extending Lender or to replace any Lender that is a
Non-Extending Lender with a replacement financial institution or other entity
(each, a “New Lender”); provided that (A) the New Lender shall assume the
Commitment of the Non-Extending Lender and purchase all Loans of the
Non-Extending Lender at 100% of the principal amount thereof, together with all
accrued interest and all fees on such Loans and Commitment and all other amounts
owing to such replaced Lender on or prior to the date of replacement, (B) the
Borrower shall be liable to such replaced Lender under Section 3.05 if any Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (C) the replaced Lender shall be obligated
to assign its Commitment, Loans and L/C Obligations to the applicable
replacement Lender or Lenders in accordance with the provisions of Section 10.06
(it being understood that the Borrower or the New Lender shall be obligated to
pay the processing and recordation fee referred to therein) and (D) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 3.01 or 3.04, as the
case may be.

(f) If the Extending Lenders and the New Lenders are willing to commit amounts
that, in an aggregate, exceed the amount of the Commitments of the Non-Extending
Lenders, the Borrower and the Administrative Agent shall allocate the
Commitments of the Non-Extending Lenders among them.

 

57



--------------------------------------------------------------------------------

(g) If any financial institution or other entity becomes a New Lender or any
Extending Lender’s Commitment is increased pursuant to this Section 2.17,
(i) Loans made on or after the applicable Extension Date shall be made in
accordance with the pro rata provisions of Section 2.01 based on the respective
Commitments in effect on and after the applicable Extension Date and (ii) if, on
the date of such joinder or increase, there are any Loans outstanding, such Loan
shall on or prior to such date be prepaid from the proceeds of new Loans made
hereunder (reflecting such additional Lender or increase), which prepayment
shall be accompanied by accrued interest on the Loans being prepaid and any
costs incurred by any Lender in accordance with Section 3.05.

(h) In connection herewith, the Administrative Agent shall enter in the Register
(i) the names of any New Lenders and (ii) the respective allocations of any
Extending Lenders and New Lenders effective as of each Extension Date.

(i) An Extended Commitment shall be established pursuant to an Additional Credit
Extension Amendment executed by the Extending Lenders, including any New Lender
(and the other Persons specified in the definition of Additional Credit
Extension Amendment but not any Non-Extending Lender). An Additional Credit
Extension Amendment consented to by the Required Lenders and the Administrative
Agent may establish Extended Commitments in a manner that varies from this
Section 2.17; provided that no Lender shall be required to extend the Maturity
Date of its Commitment without its written consent. Following the effective date
of any Additional Credit Extension Amendment to extend the Maturity Date of any
Commitment, the Borrower, any Non-Extending Lender and the Administrative Agent
(without the consent of any other Person) may enter into a supplement to such
Additional Credit Extension Amendment to extend the Maturity Date of such
Non-Extending Lender to be the same as the extended Maturity Date effected by
such Additional Credit Extension Amendment; provided that such Lender shall not
be paid any fee to extend the Maturity Date of its Commitment other than the fee
(if any) paid to the Lenders pursuant to such Additional Credit Extension
Amendment in consideration for such extension.

(j) This Section 2.17 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
provided that if a Loan Party or other applicable withholding agent shall be
required by applicable law to deduct any Taxes from such payments, then (i) the
Loan Party or other applicable withholding agent shall make such deductions,
(ii) the Loan Party or other applicable withholding agent shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law, and (iii) in the case of Indemnified Taxes or Other Taxes, the
sum payable shall be increased by the applicable Loan Party as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, any Lender
or the L/C Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made.

 

58



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 3.01) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and,
without duplication, any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error. After the Administrative Agent, any Lender or the L/C Issuer (as the case
may be) learns of the imposition of any Indemnified Taxes or Other Taxes, the
Administrative Agent, any Lender or the L/C Issuer (as the case may be) will act
in good faith to promptly notify the Borrower of its obligations hereunder;
provided, however, that the failure to provide Borrower with such notice shall
not release the Borrower of its indemnification obligation under this
Section 3.01(c).

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party or other applicable withholding
agent to a Governmental Authority, the Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Status of Lenders. Any Lender entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement shall deliver to
the Borrower (and the Administrative Agent) at any time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law or otherwise reasonably
requested by the Borrower or the Administrative Agent to permit such payments to
be made without such withholding Tax or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

59



--------------------------------------------------------------------------------

Without limiting the foregoing, each Foreign Lender shall, to the extent it is
legally eligible to do so, (i) on or prior to the date it becomes a Foreign
Lender, (ii) on or prior to the date on which any applicable form or
certification expires or becomes obsolete or incorrect, (iii) after the
occurrence of any event involving such Foreign Lender that requires a change in
the most recent form or certification previously delivered by it to Borrower and
the Administrative Agent, and (iv) from time to time if reasonably requested by
the Borrower or the Administrative Agent, provide the Administrative Agent and
the Borrower whichever of the following is applicable:

(i) duly completed copies of IRS Form W-8BEN or W-8BEN-E (or any successor form)
claiming eligibility for benefits of an income tax treaty to which the United
States is a party and which provides for an exemption from or reduction in
United States Federal withholding tax,

(ii) duly completed copies of IRS Form W-8ECI (or any successor form),

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit F (any such certificate a “United States
Tax Compliance Certificate”) to the effect that such Foreign Lender is not (1) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, (3) a “controlled foreign corporation” described in section 881(c)(3)(C)
of the Code and (4) or was not engaged in a conduct of a trade or business
within the United States to which the interest payment is effectively connected
and (B) duly completed copies of IRS Form W-8BEN or W-8BEN-E (or any successor
form),

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), a complete and executed IRS Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN or W-8BEN-E, a United States Tax Compliance Certificate,
IRS Form W-9, and/or other certification documents or successor forms from each
beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership (and not a participating Lender) and one or more partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender shall provide a United States Tax Compliance Certificate, on behalf of
such beneficial owner(s) in lieu of requiring each beneficial owner to provide
its own certificate, or

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

 

60



--------------------------------------------------------------------------------

Without limiting the foregoing, each Lender and L/C Issuer that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code that lends
to the Borrower (each, a “U.S. Lender”) shall deliver to the Administrative
Agent and the Borrower two duly signed, properly completed copies of IRS Form
W-9 on or prior to the Effective Date (or on or prior to the date it becomes a
party to this Agreement), certifying that such U.S. Lender is entitled to an
exemption from United States backup withholding, or any successor form.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and, if necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this paragraph “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, which shall be applied in good
faith, that it has received a refund of any Indemnified Taxes or Other Taxes as
to which it has been indemnified by a Loan Party or with respect to which a Loan
Party has paid additional amounts pursuant to this Section, it shall pay to a
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this Section
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that a Loan Party, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to a Loan Party (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, such Lender
or the L/C Issuer if the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to a Loan Party or any other Person.

 

61



--------------------------------------------------------------------------------

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on such Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans, and (y) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) the Administrative Agent determines that adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, or (c) the Required
Lenders advise the Administrative Agent that the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

62



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement taken into account in determining the Eurodollar
Rate or contemplated by Section 3.04(e)) or the L/C Issuer; or

(ii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein
(other than with respect to (x) any Indemnified Taxes and Other Taxes covered by
Section 3.01 or (y) any Excluded Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital and Liquidity Requirements. If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital and liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then

 

63



--------------------------------------------------------------------------------

from time to time the Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 or in Section 3.05 and specifying in
reasonable detail the basis for such compensation and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section 3.04 for any increased costs incurred or reductions suffered more
than six months prior to the date that such Lender or the L/C Issuer, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency Liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or any payment of any Loan on the Maturity Date of the Commitment
under which such Loan was made if the Interest Period for such Loan does not end
on such Maturity Date;

 

64



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits (excluding the Applicable Rate) and
any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or delivers a notice described in Section 3.02, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III, as well
as the Lenders’ obligations under Section 3.01(e), shall survive termination of
the Aggregate Commitments and repayment of all other Obligations hereunder.

 

65



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to Effectiveness. The effectiveness of this Agreement is subject
to the prior or concurrent satisfaction of the following conditions (the date on
which such conditions are satisfied, the “Effective Date”):

(a) Loan Documents and Corporate Documents. The Administrative Agent’s receipt
of the following, each of which shall be originals or telecopies (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party (if applicable), each dated the
Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Effective Date) and each in form and substance reasonably
satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement and the Guaranty in such number as
the Administrative Agent may reasonably request;

(ii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least two Business Days in advance of the Effective Date;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing and in good standing in its
jurisdiction of organization;

(v) a favorable opinion of each of (1) Davis Polk & Wardwell LLP, special New
York counsel to the Loan Parties and (2) general counsel to the Loan Parties, in
each case (A) dated as of the Effective Date, (B) addressed to each L/C Issuer
on the Effective Date, the Administrative Agent and the Lenders and (C) in form
and substance reasonably satisfactory to the Administrative Agent; and

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in clauses (a) and (b) of Section 4.02 are
satisfied.

(b) Fees and Expenses. All fees due to the Administrative Agent, the Lead
Arranger and the Lenders shall have been paid, and all expenses to be paid or
reimbursed to the Administrative Agent and the Lead Arranger that have been
invoiced a reasonable period of time prior to the Effective Date shall have been
paid, plus such additional amounts of such fees, charges and disbursements of
counsel as shall constitute its reasonable estimate of such fees, charges and
disbursements incurred or to be incurred by it through the Effective Date
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent of additional amounts
actually incurred and invoiced by the Administrative Agent or its counsel to the
Borrower promptly after the Effective Date).

 

66



--------------------------------------------------------------------------------

(c) USA PATRIOT Act. The Borrower and each of the Guarantors shall have
provided, at least three (3) Business Days prior to the Effective Date, the
documentation and other information to the Administrative Agent and Lenders that
are required by regulatory authorities under applicable “know-your-customer”
rules and regulations, including the USA Patriot Act, to the extent the Borrower
shall have received written requests therefor at least seven (7) Business Days
prior to the Effective Date.

(d) Termination of Existing Credit Agreement. The Borrower shall have repaid all
borrowings, and terminated the commitments under, the Existing Credit Agreement,
all security interests securing the obligations under the Existing Credit
Agreement shall have been released, and the Administrative Agent shall have
received evidence reasonably satisfactory to it of the foregoing.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

4.02 Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) (including on the Effective Date) is subject to the satisfaction (or
waiver) of the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

67



--------------------------------------------------------------------------------

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (a) (other than with respect to a Loan Party), (b)(i) or (c), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party (a) have
been duly authorized by all necessary corporate or other organizational action,
and (b) do not (i) contravene the terms of any of such Person’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, or require any payment to be made under (A) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law;
except with respect to any conflict, breach, contravention, payment or violation
(but not creation of Liens) referred to in clause (b)(ii) or (iii), to the
extent that such conflict, breach, contravention, payment or violation could not
reasonably be expected to have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, except for such items which the failure to make
or obtain could not reasonably be expected to have a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable Debtor Relief Laws or similar laws affecting creditors’ rights
generally or by general principles of equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

(b) The unaudited financial statements of the Borrower for the nine months ended
September 30, 2013 and 2014 (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition and results of operations of the entities to which they
relate as of the dates and for the periods covered thereby, subject to the
absence of footnotes and to normal year-end audit adjustments.

(c) Since the date of the balance sheet included in the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

5.06 Litigation. Except as disclosed on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
restrain or contest entry into or performance under this Agreement or any other
Loan Document or the consummation of the Transaction or (b) either individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect.

5.07 Ownership of Property. Each Loan Party and each of its Subsidiaries owns,
or has valid leasehold interests in, or other rights to use, all property
necessary in the ordinary conduct of its business, except for such property the
failure to own or have valid interest in, or such defects in title or interests,
or rights, as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.08 Environmental Compliance. Except with respect to any matters that could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect or as set forth on Schedule 5.08, none of the Loan
Parties nor any of their respective Subsidiaries (a) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any Environmental
Permit or to provide any notification required under any Environmental Law or
has become subject to any Environmental Liability or is conducting or financing
any investigation, response or corrective action pursuant to any Environmental
Law at any location; or (b) knows of any basis for Environmental Liability.

 

69



--------------------------------------------------------------------------------

5.09 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

5.10 Taxes. The Borrower and its Subsidiaries have filed, or have caused to be
filed, all Federal, state and other tax returns and reports required to be
filed, and have paid, or have caused to be paid, all Federal, state and other
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
(i) those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or (ii) to the extent the failure to do any of the
foregoing could not reasonably be expected to have a Material Adverse Effect.
There is no proposed tax assessment against the Borrower or any of its
Subsidiaries that would, if made, have a Material Adverse Effect. Neither any
Loan Party nor any Subsidiary thereof is party to any tax sharing agreement
other than one or more tax sharing agreements between or among Loan Parties and
other Domestic Subsidiaries and the tax sharing agreement between the Borrower
and Morgan Stanley.

5.11 ERISA Compliance.

(a) Except with respect to any matter that could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
(i) each Plan is in compliance in all respects with the applicable provisions of
ERISA, the Code and other Federal or state laws and (ii) each Pension Plan that
is intended to be a qualified plan under Section 401(a) of the Code has received
a favorable determination letter from the IRS to the effect that the form of
such Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the IRS to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such tax qualified status.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

(c) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (v) all required minimum contributions to any Multiemployer Plan have been
made.

(d) Neither the Borrower nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Effective Date, those listed on
Schedule 5.11(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

5.12 Subsidiaries. Schedule 5.12 sets forth a complete list of each Subsidiary
of the Borrower as of the Effective Date, the jurisdiction of organization of
such Subsidiary, the percentage of the Equity Interests of such Subsidiary owned
by the Borrower or a Subsidiary of the Borrower and whether such Subsidiary is a
Loan Party.

5.13 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, in each case in violation of
such Regulation U.

(b) None of the Loan Parties is required to register as an “investment company”
as such term is defined under the Investment Company Act of 1940.

5.14 Disclosure. No report, financial statement, certificate or other
information furnished in writing by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document, taken as a whole with all such reports,
financial statements, certificates or other information previously furnished,
contains, when furnished, any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that (i) with respect to projected, pro forma or budgeted financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time such information
was prepared (it being recognized by the Administrative Agent and the Lenders
that such information is subject to significant uncertainties and contingencies
and that no assurance can be given that any particular

 

71



--------------------------------------------------------------------------------

projection will be realized and that actual results during the period or periods
covered thereby may vary and such variances may be material) and (ii) the
Borrower makes no representation or warranty with respect to information of a
general economic or general industry nature.

5.15 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.16 Intellectual Property; Licenses, Etc. Except as set forth on Schedule 5.16
or would not, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect, (i) each Loan Party and each of its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights and other intellectual property rights
(collectively “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, (ii) no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any of its Subsidiaries infringes upon any rights
held by any other Person and (iii) no claim or litigation regarding any of the
material IP Rights owned by any Loan Party or any of its Subsidiaries is pending
or, to the knowledge of the Borrower, threatened.

5.17 Anti-Money-Laundering Laws; Anti-Corruption Laws; Sanctions.

(a) The Borrower has implemented and maintains in effect policies and procedures
reasonably designed to promote compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions in all material respects.
None of (a) the Borrower, any Subsidiary or to the knowledge of the Borrower or
such Subsidiary any of their respective directors, officers or employees, or
(b) to the knowledge of the Borrower, any agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.

 

72



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any Unmatured Surviving Obligations) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding
(unless cash collateralized in a manner reasonably satisfactory to the L/C
Issuer), the Borrower shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent (which shall
deliver to each Lender), in form and detail reasonably satisfactory to the
Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated statement of financial condition of
the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income, shareholders’ equity and cash flows
for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent certified public accountant
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ending March 31, 2015), a consolidated
statement of financial condition of the Borrower and its Subsidiaries as at the
end of such fiscal quarter, and the related consolidated statements of income
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, principal
accounting officer, treasurer or controller of the Borrower as fairly presenting
in all material respects the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent (which
shall deliver to each Lender), in form and detail reasonably satisfactory to the
Administrative Agent:

(a) starting with the fiscal quarter ending December 31, 2014 and concurrently
with the delivery of the financial statements referred to in Sections 6.01(a)
and (b), a duly completed Compliance Certificate signed by the chief executive
officer, chief financial officer, principal accounting officer, treasurer or
controller of the Borrower (which delivery may, unless the Administrative Agent
or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);

 

73



--------------------------------------------------------------------------------

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party, in each case, prepared by independent accountants in connection
with the accounts or books of any Loan Party or any of its Subsidiaries, or any
audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other material report or communication sent to the
stockholders of the Borrower, and copies of all material annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 (other than registration statements on Form S-8
or exhibits to any of the foregoing), or with any national securities exchange,
and in any case not otherwise required to be delivered to the Administrative
Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt securities of any Loan Party or of any of
its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement involving Indebtedness then outstanding in an aggregate
principal amount in excess of the Threshold Amount and not otherwise required to
be furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;

(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each material notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any of its Subsidiaries; provided that
the Borrower shall not be required to provide a copy of any such communication
if the Borrower is prohibited or restricted by any applicable law or by the
terms of such communication from providing such copy; and

(f) subject to the proviso to clause (e), promptly, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any of its Subsidiaries, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may from time to time reasonably
request.

Documents or notices required to be delivered pursuant to Section 6.01,
Section 6.02 or Section 6.03 may be delivered electronically (including by
email) and, if so delivered, shall be deemed to have been delivered on the date
(i) on which the Borrower posts such documents, or provides a link thereto, on
the Borrower’s website on the Internet at the website address listed on Schedule
10.02, (ii) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) or (iii) on which any such email
is delivered to the Administrative Agent; provided that: (x) the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and

 

74



--------------------------------------------------------------------------------

(y) the Borrower shall notify the Administrative Agent, which shall notify each
Lender, (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that the Administrative Agent and/or the Lead
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”).

6.03 Notices. Promptly notify the Administrative Agent (which shall deliver such
notices to each Lender):

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (but in each case only to the extent the
same has resulted or could reasonably be expected to result in a Material
Adverse Effect) (i) breach or non-performance of, or any default under, a
Contractual Obligation of the Borrower or any of its Subsidiaries; (ii) any
dispute, litigation, investigation, proceeding or suspension between the
Borrower or any of its Subsidiaries and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any of its Subsidiaries, including pursuant to any
applicable Environmental Laws; and

(c) of the occurrence of any ERISA Event.

Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Taxes. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities in respect of all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, except (i) to the extent the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary or (ii) to the
extent the failure to pay or discharge the same could not reasonably be expected
to have a Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except (i) in a transaction permitted by
Section 7.03, (ii) in respect of an Immaterial Subsidiary or (iii) other than in
the case of the legal existence and good standing (in the jurisdiction of
organization) of the Borrower, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; (b) take all
commercially reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) take all commercially reasonable action to
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except, in
each case with respect to clauses (a) and (b), where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain or cause to be maintained with
financially sound and reputable insurance companies not Affiliates of the
Borrower, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.

6.08 Compliance with Laws.

(a) Comply in all respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

(b) Maintain in effect policies and procedures reasonably designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with applicable Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions.

6.09 Books and Records. Maintain proper books of record and account (in which
full, true and correct, in all material respects, entries shall be made of all
material financial transactions and matters involving the assets and business of
the Borrower and its Subsidiaries) in a manner that permits the preparation of
financial statements in accordance with GAAP.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers responsible for financial matters, and independent public
accountants (at which authorized representatives of the Borrower shall be
entitled to be present), all at the reasonable expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided
that excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise rights under this Section 6.10 and the Administrative Agent shall not
exercise such rights more often than one (1) time during any calendar year
absent the existence and continuation of an Event of Default; provided further
that when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the reasonable expense of the Borrower at any time during
normal business hours.

 

76



--------------------------------------------------------------------------------

6.11 Use of Proceeds.

(a) Use the proceeds of the Credit Extensions for general corporate purposes of
the Borrower and its Subsidiaries (including working capital and acquisitions)
not in contravention of any Law or of any Loan Document.

(b) Not to use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose, in each case, in
violation of such Regulation U of the FRB.

(c) Not request any Borrowing or Letter of Credit, and the Borrower shall not
use the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, except to the extent licensed by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or otherwise authorized
under U.S. law, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

6.12 Additional Guarantors. Unless the next succeeding sentence applies, within
45 days following the date on which annual financial statements were, or were
required to be, delivered pursuant to Section 6.01(a), the Borrower shall cause
any Material Domestic Subsidiary that is not already a Guarantor to execute the
Guaranty and deliver it to the Administrative Agent. In addition, by no later
than the earlier of 75 days following (x) the formation or acquisition of any
Person that is a Material Domestic Subsidiary and (y) the first date on which
annual or quarterly financial statements that included such Material Domestic
Subsidiaries were, or were required to be, delivered pursuant to Section 6.01(a)
or (b), the Borrower shall cause such Person to execute the Guaranty and deliver
it to the Administrative Agent. Any such Guaranty shall be accompanied by an
opinion of counsel covering the due authorization, execution, delivery and
enforceability of such Guaranty.

 

77



--------------------------------------------------------------------------------

6.13 Compliance with Environmental Laws. Except to the extent that the failure
to do any of the following could not, individually or in the aggregate, be
reasonably likely to result in a Material Adverse Effect, (i) comply and use
commercially reasonable efforts to cause all lessees and other Persons operating
or occupying its properties to comply in all material respects with all
applicable Environmental Laws and Environmental Permits; (ii) obtain and renew
all Environmental Permits necessary for its operations and properties; and
(iii) conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, as required by applicable
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any Unmatured Surviving Obligations) hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding
(unless cash collateralized in a manner reasonably satisfactory to the L/C
Issuer), the Borrower agrees to, and agrees to cause its Subsidiaries to, comply
with the following covenants:

7.01 Liens.

(a) Except as provided in clauses (i) through (xxviii) below, neither the
Borrower nor any Guarantor may create, incur, assume or otherwise have
outstanding or suffer to exist any Lien upon any asset or property belonging to
the Borrower or any Guarantor, whether such asset or property is owned by the
Borrower or any Guarantor on the Effective Date or acquired in the future, other
than the following:

(i) Liens in favor of (x) the Administrative Agent to secure the Obligations or
(y) any L/C Issuer to Cash Collateralize any Defaulting Lender’s participation
in Obligations hereunder;

(ii) Liens in favor of the Borrower or any Guarantor;

(iii) Liens on property to secure all or part of the cost of acquiring,
substantially repairing or altering, constructing, developing or substantially
improving such property, or to secure Indebtedness incurred to provide funds for
any such purpose or for reimbursement of funds previously expended for any such
purpose; provided (A) the commitment of the creditor to extend the credit
secured by any such Lien shall have been obtained not later than twelve months
after the later of (x) the completion of the acquisition, substantial repair or
alteration, construction, development or substantial improvement of such
property or (y) the placing in operation of such property or of such property as
so substantially repaired or altered, constructed, developed or substantially
improved and (B) such Liens shall not apply to any other property or assets of
the Borrower or any Subsidiary (other than improvements, accessions, proceeds or
dividends or distributions in respect thereof);

 

78



--------------------------------------------------------------------------------

(iv) Liens existing on property at the time of its acquisition or existing on
property of a Person at the time such Person is merged into or consolidated with
the Borrower or any Subsidiary or becomes a Subsidiary of the Borrower; provided
that such Liens were not created in contemplation of such acquisition, merger,
consolidation or investment and do not extend to any assets other than such
acquired property or those of the Person merged into or consolidated with the
Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof);

(v) any Lien required to be given or granted by any Subsidiary pursuant to the
terms of any agreement entered into by such Subsidiary prior to the date on
which it became a Subsidiary; provided that any such Lien does not extend to any
other property or asset, other than improvements to the property or asset
subject to such Lien;

(vi) Liens existing as of the Effective Date and listed on Schedule 7.01;

(vii) extensions, renewals, alterations, refinancings or replacements of any
Lien referred to in the preceding clauses (iii) through (vi) above; provided,
however, that (A) the amount of obligations secured thereby shall not exceed the
amount of obligations so secured at the time of such extension, renewal,
alteration or replacement, plus accrued and unpaid interest thereon together
with any reasonable fees, premiums (including tender premiums) and expenses
relating to such extension, renewal, alteration or replacement and (B) such
extension, renewal, alteration, refinancing or replacement shall be limited to
all or a part of the property or assets which secured the Lien so extended,
renewed, altered or replaced (plus improvements on such property or assets);

(viii) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business
securing obligations which are not overdue for a period of more than 60 days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person to the extent required under GAAP;

(ix) Liens attaching to cash earnest money deposits in connection with any
letter of intent or purchase agreement permitted hereunder and Liens on cash
deposits held in escrow accounts pursuant to the terms of any purchase agreement
permitted hereunder;

 

79



--------------------------------------------------------------------------------

(x) Liens on cash and Cash Equivalents (A) securing Swap Contracts not entered
into for speculative purposes and (B) securing letters of credit entered into in
the ordinary course of business; provided, that the aggregate amount of such
cash and Cash Equivalents shall at no time exceed $50.0 million;

(xi) banker’s liens, rights of setoff and other similar Liens that are customary
in the banking industry and existing solely with respect to cash and other
amounts on deposit in one or more accounts (including securities accounts)
maintained by the Borrower or its Subsidiaries;

(xii) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

(xiii) deposits to secure the performance of tenders, bids, trade contracts and
leases, statutory or regulatory obligations, surety bonds, insurance
obligations, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(xiv) minor defects or minor imperfections in title, and zoning, land use and
similar restrictions and easements, rights-of-way, restrictions and other
similar encumbrances affecting real property which, in the aggregate, do not
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

(xv) Liens securing judgments not constituting an Event of Default under
Section 8.01(h), or securing appeal or other surety bonds related to such
judgments;

(xvi) Liens for taxes, assessments or other governmental charges or levies not
yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(xvii) leases, licenses, subleases or sublicenses granted to other Persons in
the ordinary course of business which do not (A) interfere in any material
respect with the business of the Borrower and its Subsidiaries or (B) secure any
Indebtedness for borrowed money;

(xviii) any interest or title of (A) a lessor or sublessor under any lease or
sublease or (B) a licensor or sublicensor under any license or sublicense, in
each case entered into in the ordinary course of business, so long as such
interest or title relate solely to the assets subject thereto;

 

80



--------------------------------------------------------------------------------

(xix) Liens of a collecting bank arising under Section 4-208 (or its equivalent)
of the Uniform Commercial Code of any applicable jurisdiction on items in the
course of collection and documents and proceeds related thereto;

(xx) Liens arising from precautionary filings of financing statements under the
Uniform Commercial Code of any applicable jurisdiction in respect of operating
leases or consignments entered into by the Borrower or its Subsidiaries in the
ordinary course of business;

(xxi) Liens in the nature of trustee’s Liens granted pursuant to any indenture
governing any permitted Indebtedness for borrowed money, in each case in favor
of the trustee under such indenture and securing only obligations to pay
compensation to such trustee, to reimburse its expenses and to indemnify it
under the terms thereof;

(xxii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(xxiii) assignments of accounts or other rights to receive income to the extent
constituting a Sale/Leaseback Transaction permitted under Section 7.04;

(xxiv) escrow deposits of source code in the ordinary course of business in
connection with the licensing of IP Rights by the Borrower or any of its
Subsidiaries to their customers;

(xxv) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sales of goods entered into by the Borrower or its
Subsidiaries in the ordinary course of business;

(xxvi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(xxvii) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes; and

(xxviii) a Lien (including successive extensions, renewals, alterations or
replacements thereof) not excepted by clauses (i) through (xxvii) above;
provided that after giving effect thereto, Exempted Debt does not exceed the
greater of (A) $75.0 million and (B) 2.5% of Consolidated Total Assets of the
Borrower, determined on a Pro Forma Basis based on the consolidated balance
sheet of the Borrower as of the end of the most recent fiscal quarter for which
financial statements are available, in each case, measured at the date of any
Incurrence of Exempted Debt.

 

81



--------------------------------------------------------------------------------

(b) In the event that a Lien meets the criteria of more than one of clauses of
(i) through (xxviii) above, the Borrower, in its sole discretion, will be
permitted to classify such Lien (or portion thereof) at the time of its
Incurrence in any manner that complies with this Section 7.01. In addition, any
Lien (or portion thereof) originally classified as Incurred pursuant to any of
clauses (i) through (xxviii) above may later be reclassified by the Borrower, in
its sole discretion, such that it (or any portion thereof) will be deemed to be
Incurred pursuant to any other of such clauses to the extent that such
reclassified Lien (or portion thereof) could be Incurred pursuant to such clause
at the time of such reclassification.

(c) For purposes of this covenant:

(i) accrual of interest, accrual of dividends, the accretion of accreted value
or original issue discount, the amortization of debt discount and the payment of
interest in the form of additional Indebtedness will not be deemed to be an
Incurrence of the indebtedness secured by the relevant Lien;

(ii) in determining compliance with any U.S. dollar-denominated restriction on
the securing of Indebtedness, the U.S. dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based upon
the relevant currency exchange rate in effect on the date such indebtedness was
Incurred; and

(iii) the maximum amount of Indebtedness that the Borrower and its Subsidiaries
may secure shall not be deemed to be exceeded solely as a result of fluctuations
in the exchange rate of currencies.

7.02 Subsidiary Indebtedness.

(a) The Borrower will not cause or permit any Subsidiary that is not a Guarantor
to Incur any Indebtedness.

(b) Section 7.02(a) shall not apply to the following items of Indebtedness:

(i) (A) Indebtedness of a Person existing at the time such Person is merged with
or into, amalgamated with, or is consolidated into, a Subsidiary, or which is
assumed by a Subsidiary in connection with an acquisition of substantially all
the assets of such Person, so long as such indebtedness was not created in
anticipation of such merger, amalgamation, consolidation or acquisition, and
(B) Refinancing Indebtedness thereof, so long as such Refinancing Indebtedness
is Incurred by the same Person(s) as the indebtedness being refinanced or
replaced;

(ii) (A) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary, so long as such indebtedness was not Incurred in anticipation of
such Person becoming a Subsidiary, and (B) Refinancing Indebtedness thereof, so
long as such Refinancing Indebtedness is Incurred by the same Person(s) as the
indebtedness being refinanced or replaced;

 

82



--------------------------------------------------------------------------------

(iii) (A) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including
Capitalized Leases, purchase money obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof; provided that the amount of such
Indebtedness does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets; and (B) Refinancing Indebtedness thereof, so long
as such Refinancing Indebtedness is Incurred by the same Person(s) as the
indebtedness being refinanced or replaced;

(iv) Indebtedness of the Borrower owing to and held by any Subsidiary or
indebtedness of a Subsidiary owing to and held by the Borrower or any other
Subsidiary;

(v) Indebtedness of Foreign Subsidiaries in an aggregate principal amount at any
one time outstanding not to exceed $175.0 million;

(vi) Indebtedness owed in respect of any overdrafts, netting protections and
related liabilities arising from treasury, depository and cash management
services or in connection with any automated clearing-house transfers of funds;
provided that such indebtedness shall be repaid in full within five Business
Days of the Incurrence thereof;

(vii) Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of any Subsidiary in the ordinary course of
business supporting obligations under (A) workers’ compensation, unemployment
insurance and other social security legislation and (B) tenders, bids, trade
contracts, leases (other than capitalized lease obligations or Synthetic Lease
Obligations), statutory or regulatory obligations, surety bonds, insurance
obligations, performance bonds, appeal bonds and other obligations of a like
nature;

(viii) Swap Contracts entered into other than for speculative purposes;

(ix) Indebtedness consisting of the financing of insurance premiums;

(x) Indebtedness outstanding on the Effective Date and listed on Schedule 7.02
and any Refinancing Indebtedness thereof;

(xi) Indebtedness representing deferred compensation to employees incurred in
the ordinary course of business;

(xii) Indebtedness incurred in any acquisition or other transaction permitted
hereunder, in each case to the extent constituting indemnification obligations,
incentive, non-compete or other similar arrangements, or obligations in respect
of purchase price (including earn-outs) or other similar adjustments;

 

83



--------------------------------------------------------------------------------

(xiii) obligations in respect of any agreement to provide cash management
services, including credit or debit card, electronic funds transfer, credit card
or purchase card services and other cash management arrangements;

(xiv) Indebtedness on account of or in respect of letters of credit obtained in
the ordinary course of business in connection with foreign operations or
branches in an aggregate principal amount not exceeding $10,000,000 at any time
outstanding; and

(xv) Indebtedness not excepted by clauses (i) through (xiv) above; provided that
after giving effect thereto, Exempted Debt does not exceed $145.0 million in the
aggregate at any time outstanding.

(c) In the event that Indebtedness meets the criteria of more than one of
clauses of (i) through (xv) above, the Borrower, in its sole discretion, will be
permitted to classify such indebtedness (or portion thereof) at the time of its
Incurrence in any manner that complies with this covenant. In addition, any
indebtedness (or portion thereof) originally classified as Incurred pursuant to
any of clauses (i) through (xv) above may later be reclassified by the Borrower,
in its sole discretion, such that it (or any portion thereof) will be deemed to
be Incurred pursuant to any other of such clauses to the extent that such
reclassified indebtedness (or portion thereof) could be Incurred pursuant to
such clause at the time of such reclassification.

(d) Indebtedness Incurred under any of clauses (i) through (xv) above by a
Subsidiary that subsequently becomes a Guarantor will cease to be outstanding
under such clause at such time as such Subsidiary becomes a Guarantor until such
time, if any, that the Borrower, in its sole discretion, elects to classify or
re-classify such indebtedness as Incurred under any of such clauses to permit
the release of such Subsidiary from the Guaranty as permitted under
Section 9.10.

(e) For purposes of this covenant:

(i) accrual of interest, accrual of dividends, the accretion of accreted value
or original issue discount, the amortization of debt discount and the payment of
interest in the form of additional Indebtedness will not be deemed to be an
Incurrence of Indebtedness;

(ii) in determining compliance with any U.S. dollar-denominated restriction on
the Incurrence of Indebtedness, the U.S. dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based upon
the relevant currency exchange rate in effect on the date such Indebtedness was
Incurred; provided, however, that if such indebtedness is Incurred to refinance
or replace other Indebtedness denominated in a foreign currency, and such
refinancing or replacement would cause the applicable U.S. dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing or replacement, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing or replacement indebtedness does not
exceed the principal amount of such Indebtedness being refinanced or replaced;
and

 

84



--------------------------------------------------------------------------------

(iii) the maximum amount of Indebtedness that the Borrower and its Subsidiaries
may Incur shall not be deemed to be exceeded solely as a result of fluctuations
in the exchange rate of currencies.

7.03 Fundamental Changes.

(a) The Borrower will not consolidate with or merge with or into any other
Person or convey, transfer, lease or otherwise dispose of its properties and
assets substantially as an entirety, in one transaction or a series of related
transactions, directly or indirectly, to any Person, and will not permit any
Person to consolidate with or merge with or into the Borrower, unless

(i) the Borrower will be the surviving company in any merger or consolidation,
or, if the Borrower consolidates with or merges into another Person or conveys
or transfers or leases its properties and assets substantially as an entirety,
in one transaction or a series of related transactions, directly or indirectly,
to any Person, such successor Person is an entity organized and validly existing
under the laws of the United States of America or any state thereof or the
District of Columbia;

(ii) the successor Person, if other than the Borrower, expressly assumes all of
the Borrower’s Obligations under the Loan Documents;

(iii) each Guarantor (unless it is the other party to the transactions above)
shall have confirmed that its Guarantee shall apply to such successor Person’s
obligations in respect of this Agreement;

(iv) immediately after giving effect to the consolidation, merger, conveyance,
transfer or lease, there exists no Default or Event of Default; and

(v) the Borrower has delivered to the Administrative Agent a certificate signed
by a Responsible Officer of the Borrower and an opinion of counsel, each in form
and substance reasonably satisfactory to the Administrative Agent.

For purposes of this covenant, the Disposition of all or substantially all of
the properties and assets of one or more of the Subsidiaries, which properties
and assets, if held by the Borrower instead of such Subsidiaries, would
constitute all or substantially all of the properties and assets of the Borrower
on a consolidated basis, shall be deemed to be the transfer of all or
substantially all of the properties and assets of the Borrower.

 

85



--------------------------------------------------------------------------------

(b) No Guarantor will consolidate with or merge with or into any other
Subsidiary or convey, transfer, lease or otherwise dispose of its properties and
assets substantially as an entirety, in one transaction or a series of related
transactions, directly or indirectly, to any other Subsidiary, or permit any
Subsidiary to consolidate with or merge with or into such Guarantor, unless

(i) a Guarantor will be the surviving Person in such merger or consolidation,
or, if such Guarantor consolidates with or merges into another Subsidiary or
conveys or transfers or leases its properties and assets substantially as an
entirety, in one transaction or a series of related transactions, directly or
indirectly, to any other Subsidiary, such successor Person is an entity
organized and validly existing under the laws of the United States of America or
any state thereof or the District of Columbia;

(ii) the successor Person, if not already a Guarantor, expressly assumes such
Guarantor’s Guarantee under the Guaranty;

(iii) immediately after giving effect to the consolidation, merger, conveyance,
transfer or lease, there exists no Default or Event of Default; and

(iv) the Borrower has delivered to the Administrative Agent a certificate signed
by a Responsible Officer of the Borrower and an opinion of counsel, each in form
and substance reasonably satisfactory to the Administrative Agent.

(c) Notwithstanding the foregoing clause (b), any Guarantor (other than a
Material Domestic Subsidiary) may liquidate or dissolve if the Borrower
reasonably determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders.

(d) This covenant shall not apply to the direct or indirect conveyance,
transfer, lease or disposition of all or any portion of the stock, assets or
liabilities of any Loan Party to any other Loan Party.

7.04 Sale/Leaseback Transactions.

(a) Neither the Borrower nor any Guarantor may engage in a transaction with any
Person (other than the Borrower or a Guarantor) providing for the leasing by the
Borrower or any Guarantor of any property of the Borrower or a Guarantor, except
for transactions (i) involving a lease which will not exceed three years,
including renewals (or which may be terminated by the Borrower or the applicable
Guarantor within a period of not more than three years), (ii) involving a lease
of property executed by the time of, or within 12 months after, the latest of
the acquisition, completion of construction, or commencement of operations of
such property, (iii) that were for the sale and leasing back to the Borrower or
a Subsidiary of any property, and (iv) that were entered into prior to, or
within 12 months of, the Effective Date (a “Sale/Leaseback Transaction”), unless
the net proceeds of the sale or transfer of the property to be leased are at
least equal to the fair market value of such property and unless:

(b) (i) this Agreement would have allowed the Borrower or any of the
Subsidiaries to create a Lien on such property to secure debt in an amount at
least equal to the Attributable Indebtedness in respect of such Sale/Leaseback
Transaction without securing the Obligations pursuant to Section 7.01; or

 

86



--------------------------------------------------------------------------------

(ii) within 360 days, the Borrower or any Guarantor applies an amount equal to
the net proceeds of such sale or transfer to:

(A) the voluntary retirement of any indebtedness of the Borrower or its
Subsidiaries maturing by its terms more than one year from the date of issuance,
assumption or guarantee thereof, or which is extendible or renewable at the sole
option of the obligor in such manner that it may become payable more than one
year from the date of issuance, assumption or guarantee, which ranks equally
with the Loans in right of payment and owing to a Person other than the Borrower
or any Affiliate of the Borrower; or

(B) the purchase of additional property that will constitute or form a part of
property or other assets used or useful in a business permitted by Section 7.06,
and which has a fair market value at least equal to the net proceeds of such
sale or transfer.

(c) Notwithstanding the provisions of the immediately preceding paragraph, the
Borrower or any Guarantor may enter into a Sale/Leaseback Transaction which
would otherwise be subject to Section 7.04(a) so as to create an aggregate
amount of Attributable Indebtedness after giving effect thereto that does not,
together with all Exempted Debt, exceed the greater of (A) $75.0 million and
(B) 2.5% of Consolidated Total Assets of the Borrower, determined on a Pro Forma
Basis based on the consolidated balance sheet of the Borrower as of the end of
the most recent fiscal quarter for which financial statements are available, in
each case measured at the date of any Incurrence of Exempted Debt.

(d) For purposes of this covenant:

(i) in determining compliance with any U.S. dollar-denominated restriction on
the entering into of any Sale/Leaseback Transaction, the U.S. dollar-equivalent
principal amount of Attributable Indebtedness denominated in a foreign currency
shall be calculated based upon the relevant currency exchange rate in effect on
the date such Attributable Indebtedness in respect of such Sale/Leaseback
Transaction was Incurred; and

(ii) the maximum amount of Attributable Indebtedness the Borrower or any
Guarantor may Incur in respect of any Sale/Leaseback Transaction shall not be
deemed to be exceeded solely as a result of fluctuations in the exchange rate of
currencies.

 

87



--------------------------------------------------------------------------------

7.05 Restricted Payments. The Borrower shall not, nor shall it permit any
Subsidiary to, declare or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except that:

(a) each Subsidiary may make Restricted Payments to any Loan Party, and any
other Person that owns a direct Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b) any Loan Party may make Restricted Payments to, or issue or sell any Equity
Interests to, or accept any capital contribution from, any other Loan Party;

(c) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(d) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
its Qualified Equity Interests with the proceeds received from the substantially
concurrent issue of new Qualified Equity Interests;

(e) the Borrower may repurchase its Equity Interests from current or former
directors, officers or employees of the Borrower or any of its Subsidiaries,
their estates, spouses or former spouses or make payments to such persons upon
termination of employment or directorship, in connection with stock options,
stock appreciation rights or other equity or equity-based incentives pursuant to
incentive plans or in connection with the death or disability of such persons in
an aggregate amount not to exceed $5,000,000 in any fiscal year;

(f) the Borrower may repurchase, cancel or withhold Equity Interests to the
extent (i) such repurchase is deemed to occur upon or in connection with the
exercise or vesting of any options, warrants or other equity awards and
(ii) such Equity Interests (A) represent a portion of the purchase price of such
options, warrants or other equity awards or (B) are repurchased, cancelled or
withheld to facilitate the satisfaction of any tax liabilities incurred upon or
in connection with the exercise or vesting of any options, warrants or other
equity awards;

(g) the Borrower may make cash payments in lieu of issuing fractional or “odd
lot” Equity Interests in connection with acquisitions;

(h) the payment of any dividend within 60 days after the date of declaration
thereof, so long as (A) at the time of payment, no Event of Default exists and
(B) at the time of declaration of such dividend, such dividend could have been
made pursuant to clause (i) below; and

(i) in addition to the foregoing Restricted Payments, the Borrower and each
Subsidiary may make additional Restricted Payments so long as no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and the Borrower shall be in compliance, on a Pro Forma Basis, with the
financial covenants set forth in Section 7.07.

 

88



--------------------------------------------------------------------------------

7.06 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the Effective Date or any business substantially
related, incidental or complementary thereto (as determined in good faith by the
Borrower).

7.07 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 4.00:1.00.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 4.25:1.00.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) pay within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation or any fee due hereunder, or
(iii) pay any other amount payable hereunder or under any other Loan Document
within five Business Days after (x) written request therefor or (y) in the case
of reimbursement of expenses, receipt of invoice therefor, or (iv) deposit any
funds as Cash Collateral in respect of L/C Obligations when required; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05(a) (with respect
to the legal existence of the Borrower only), 6.11, 6.12, or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof shall have been given to the Borrower
by the Administrative Agent or the Required Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such payment is not made within any
applicable grace period in respect of any Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount of more than the Threshold Amount, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause after giving effect to any applicable
grace period, with the giving of notice if required, such Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, provided that
this clause (i)(B) shall not apply to secured Indebtedness of a Loan Party or a
Subsidiary that becomes due upon the sale or transfer by such Loan Party or
Subsidiary of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness, or unsecured Indebtedness of a Loan Party or a Subsidiary that
does not become due but contains an obligation to offer to purchase such
Indebtedness following an asset sale in the event the proceeds of such sale are
not reinvested in the business or used to repay a category of Indebtedness that
includes the Loans (it being understood that this clause (i)(B) shall apply if
such offer to purchase is actually made or required to be made); or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which a Loan Party or any Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Loan Party or such Subsidiary as a result thereof is greater
than the Threshold Amount; or

 

89



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary (other than an
Immaterial Subsidiary) thereof institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

90



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect, or (ii) the Borrower or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount which could
reasonably be expected to result in a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations (other than any Unmatured Surviving Obligations), ceases to be in
full force and effect; or any Loan Party or any Subsidiary of any Loan Party
contests in writing the validity or enforceability of any material provision of
any Loan Document; or any Loan Party denies in writing that it has any or
further liability or obligation under any material provision of any Loan
Document, or purports to revoke, terminate or rescind any material provision of
any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of

 

91



--------------------------------------------------------------------------------

each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Article III) payable to the Administrative Agent in
its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and

Last, the balance, if any, after all of the Obligations (other than any
Unmatured Surviving Obligations) have been indefeasibly paid in full, to the
Borrower or as otherwise required by Law.

 

92



--------------------------------------------------------------------------------

Subject to Section 2.03(c) and Section 2.15, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above, and thereafter
applied as provided in clause “Last” above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints JPMCB to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and solely in the case of Sections 9.06
and 9.10, the Borrower and the other Loan Parties, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions other than
Sections 9.06 and 9.10. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

93



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received

 

94



--------------------------------------------------------------------------------

notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, which shall be a bank with an
office in the United States or an Affiliate of any such bank with an office in
the United States and which shall, unless an Event of Default under
Section 8.01(a) or 8.01(f) has occurred and is continuing at such time, be
reasonably acceptable to the Borrower (which acceptance shall not be
unreasonably delayed). If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications (including
such acceptance by the Borrower) set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

95



--------------------------------------------------------------------------------

Any resignation by an Administrative Agent pursuant to this Section shall also
constitute the resignation by such Person as L/C Issuer. Upon the acceptance of
a successor’s appointment as Administrative Agent, (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer, (ii) the retiring L/C Issuer shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, the
Lead Arranger listed on the cover page hereof shall have no powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim

 

96



--------------------------------------------------------------------------------

for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

9.10 Guaranty Matters. (a) If any Guarantor ceases to be a Subsidiary as a
result of a transaction permitted hereunder, such Guarantor shall be
automatically released from its obligations under the Guaranty pursuant to this
Section 9.10. Upon such automatic release and at the Administrative Agent’s
reasonable written request, the Borrower shall deliver to the Administrative
Agent an officer’s certificate certifying that such Guarantor has ceased to be a
Subsidiary.

(b) If any Guarantor ceases to be a Material Domestic Subsidiary, the Borrower
may give written notice thereof to the Administrative Agent requesting the
release of such Guarantor from the Guaranty. Such request shall be accompanied
by (i) an officer’s certificate certifying that such Guarantor has ceased to be
a Material Domestic Subsidiary and (ii) information reasonably satisfactory to
the Administrative Agent to evidence that such Guarantor is not a Material
Domestic Subsidiary. The Lenders and the L/C Issuers irrevocably authorize the
Administrative Agent to release any such Guarantor from its obligations under
the Guaranty and the other Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10. In each
case specified in this Section 9.10, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such Guarantor from its obligations under the Guaranty and the other Loan
Documents, in each case in accordance with the terms of the Loan Documents and
this Section 9.10.

 

97



--------------------------------------------------------------------------------

9.11 Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender (which shall,
for purposes of this Section 9.11, include any L/C Issuer) an amount equivalent
to any applicable withholding tax. Without limiting or expanding the provisions
of Section 3.01, each Lender shall, and does hereby, indemnify the
Administrative Agent against, and shall make payable in respect thereof within
30 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.11. The agreements in
this Section 9.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood that a waiver of any condition precedent in Section 4.01 or
4.02, or the waiver of any Default or Event of Default or any mandatory
prepayment, shall not constitute an extension or increase of any Commitment) or
(ii) extend the final expiration of any Letter of Credit beyond the Maturity
Date without the written consent of each Lender directly affected thereby;

 

98



--------------------------------------------------------------------------------

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate, (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder, or (iii) to waive any obligation of the Borrower to pay interest,
commitment fees or Letter of Credit Fees at the highest grid rate upon the
occurrence and continuance of any Event of Default;

(d) change (i) Section 8.03 without the written consent of each Lender directly
affected thereby or (ii) Section 2.12(a) or Section 2.13 in a manner that would
alter the pro rata sharing of payments required thereby, or any change to the
definition of “Applicable Percentage” that would alter such pro rata sharing of
payments, without the written consent of each Lender directly affected thereby;

(e) (cxii) change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

(f) waive any condition set forth in Section 4.01 without the written consent of
each Lender; or

(g) release all or substantially all of the value of the Guarantors (measured by
value of the Guarantors, not by number) from the Guaranty, without the written
consent of each Lender, except to the extent the release of any Subsidiary from
the Guaranty is permitted pursuant to Section 9.10 (in which case such release
may be made by the Administrative Agent acting alone);

and provided further that without limiting any requirement that the same be
signed or executed by the Borrower or any other applicable Loan Party, as the
case may be, (i) no amendment, waiver or consent shall, unless in writing and
signed by the L/C Issuer in addition to the Lenders required above, affect the
rights or duties of the L/C Issuer under this Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

99



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the Borrower and the
Administrative Agent may, without the input or consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate in the opinion of the Administrative Agent to effect
the provisions of Section 2.14 or 2.17.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

Notwithstanding the foregoing, if the Administrative Agent and the Borrower
acting together identify any ambiguity, omission, mistake, typographical error
or other defect in any provision of this Agreement or any other Loan Document,
then the Administrative Agent and the Borrower shall be permitted to amend,
modify or supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement, so
long as such amendment, modification, or supplement is not adverse to the
interests of any Lender or L/C Issuer.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent or the L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

 

100



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS

 

101



--------------------------------------------------------------------------------

MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

102



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay or reimburse (i) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent and
the Lead Arranger and their respective Affiliates (including the reasonable and
documented fees, charges and disbursements of one counsel (together with one
local counsel, if necessary, in each relevant jurisdiction for the Lead Arranger
and the Administrative Agent)), in connection with the syndication of the
facility provided for herein, the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers (including proposed amendments,
modifications or waivers) of the provisions hereof or thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Lender or the L/C Issuer and their respective Affiliates (including, without
limitation, the reasonable fees and disbursements of one counsel (together with
one local counsel, if necessary, in each relevant jurisdiction and another
counsel if an actual conflict of interest exists among the Administrative Agent,
the L/C Issuer, the Lenders and their respective Affiliates) for the
Administrative Agent, the Lenders, the L/C Issuer and their respective
Affiliates taken together), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Lead Arranger, each Lender
and the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable and documented out-of-pocket costs and expenses (including, without
limitation, the reasonable and documented fees and disbursements of one counsel
(together with one local counsel, if necessary, in each relevant jurisdiction)
for all Indemnitees taken as a whole; provided that if there is a conflict of
interest, the Borrower shall so indemnify for expenses of one additional counsel
to the affected Indemnitees taken as a whole), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection

 

103



--------------------------------------------------------------------------------

with such demand do not strictly comply with the terms of such Letter of Credit)
or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee (and, upon any such determination pursuant
to this clause (x), any indemnification payments with respect to such losses,
claims, damages, liabilities or related expenses previously received by such
Indemnitee shall be subject to reimbursement by such Indemnitee), (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) result from claims of any of the
Indemnitees against any other Indemnitee (and not by one or more Indemnitees
against the Administrative Agent, the Lead Arranger or the L/C Issuer in such
capacity) that have not resulted from the action, inaction, participation or
contribution of the Borrower or its Subsidiaries or any of their respective
officers, directors, stockholders, partners, members, employees, agents,
representatives or advisors.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or the L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof; provided that nothing in this
sentence shall affect the Borrower’s indemnity and reimbursement obligations
pursuant to Section 10.04(c). No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

104



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and any of the L/C Issuers, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder (other than
pursuant to Section 7.03) without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

105



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations) at the
time owing to it); provided that except in the case of an assignment to a Lender
or an Affiliate of the assigning Lender, any such assignment shall be subject to
the following conditions:

(i) Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender, no
minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless (x) such assignment is in
connection with the primary syndication of the facility hereunder or (y) each of
the Administrative Agent and, so long as no Event of Default under
Section 8.01(a), Section 8.01(f) (with respect to the Borrower) or
Section 8.01(g)(i) (with respect to the Borrower) has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a),
Section 8.01(f) (with respect to the Borrower) or Section 8.01(g)(i) (with
respect to the Borrower) has occurred and is continuing at the time of such
assignment, (2) such assignment is to a Lender, an Affiliate of a Lender, JPMCB
or an Affiliate of JPMCB or (3) such assignment is in connection with the
primary syndication of the facility hereunder; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 15 Business Days
after having received notice thereof;

 

106



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender, JPMCB or an Affiliate of JPMCB; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding);

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption. The assignee,
if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;

(v) No Assignment to Borrower. No such assignment shall be made to (A) the
Borrower or any of its Subsidiaries, or any of the Borrower’s Affiliates other
than Morgan Stanley and its Affiliates, excluding the Borrower and its
Subsidiaries, or (B) to any Defaulting Lender; and

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, each L/C Issuer and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

107



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

Upon its receipt of a duly completed Assignment and Assumption executed by the
assigning Lender and an assignee, together with any Note or Notes subject to
such assignment, the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), any applicable tax forms and
any written consent to such assignment required by paragraph (b) of this
Section 10.06, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.

 

108



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, or the Borrower or any
of its Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirement to provide any applicable forms
under Section 3.01) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 10.06(b). To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
with respect to a Commitment or Loan to the Borrower shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and related interest amounts) of each Participant’s interest in the
Commitment and/or Loan (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent (such consent not
to be unreasonably withheld or delayed).

 

109



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

(g) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time JPMCB assigns all of its Commitment
and Loans pursuant to Section 10.06(b), JPMCB may, upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer. In the event of any such
resignation as L/C Issuer, the Borrower shall be entitled to appoint from among
the Lenders a successor L/C Issuer hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
JPMCB as L/C Issuer. If JPMCB resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the appointment of a
successor L/C Issuer, (a) such successor L/C Issuer shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) on a confidential and need-to-know basis to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and representatives who need to know such
information in connection with the transactions contemplated hereby (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and will be subject to customary
confidentiality obligations of professional practice or will agree (which
agreement may be oral or pursuant to company policy) to be bound by the terms of
this Section 10.07 (or language substantially similar to this Section 10.07),
(b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners) (in which case such Person, to
the extent permitted by law and except where such disclosure is made in the
course of routine audits or reviews by regulatory or self-regulatory
authorities, shall inform the Borrower promptly) or to any Federal Reserve Bank
or central bank in connection with a pledge or assignment pursuant to
Section 10.06(f), (c) to the extent required pursuant to the order of any court
or administrative agency or in any pending legal or administrative proceeding,
or by applicable laws (including for purposes of establishing a “due diligence”
defense) or regulations or by any subpoena or similar legal process (in which
case such Person, to the extent permitted by law, shall inform the Borrower
promptly), (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.07, to
(i) any permitted assignee of or Participant in, or any prospective permitted
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section, (ii) becomes available to the Administrative Agent, any Lender, the L/C
Issuer or any of their respective Affiliates on a basis that to its knowledge is
nonconfidential from a source other than the Borrower or (iii) is independently
developed by such Person. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents and the
Commitments; provided that such disclosure shall in no event include information
beyond the scope of information publicly filed with the SEC without the consent
of the Borrower.

 

110



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a basis that to its knowledge is nonconfidential prior to disclosure
by any Loan Party or any Subsidiary thereof, provided that, in the case of
information received from a Loan Party or any such Subsidiary after the
Effective Date, such information is clearly identified at the time of delivery
as confidential or is delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, each L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower

 

111



--------------------------------------------------------------------------------

against any and all of the obligations of the Borrower owing under this
Agreement or any other Loan Document to such Lender, such L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office or Affiliate of such Lender or the
L/C Issuer different from the branch or office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C Issuer
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, each L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or PDF (or similar file) by electronic mail shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

112



--------------------------------------------------------------------------------

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that nothing herein shall require the Administrative Agent to
accept electronic signatures in any form or format without its prior written
consent.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the L/C
Issuers, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.

10.13 Replacement of Lenders. If any Lender requests compensation under Section
3.04 or delivers a notice described in Section 3.02, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender or if any other circumstance

 

113



--------------------------------------------------------------------------------

exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06;

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Any Lender being replaced pursuant to this Section 10.13 shall promptly
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations,
and (ii) deliver any Notes evidencing such Loans to the Borrower or
Administrative Agent.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT SITTING IN NEW YORK COUNTY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY OTHER PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

114



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

115



--------------------------------------------------------------------------------

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Lead Arranger are
arm’s-length commercial transactions between the Borrower and its Subsidiaries,
on the one hand, and the Administrative Agent and the Lead Arranger, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and each Lead Arranger is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Subsidiaries, or
any other Person and (B) neither the Administrative Agent nor the Lead Arranger
has any obligation to the Borrower or any of its Subsidiaries with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative Agent
and the Lead Arranger and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Subsidiaries, and neither the Administrative Agent nor the Lead
Arranger has any obligation to disclose any of such interests to the Borrower or
any of its Subsidiaries. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent and the Lead Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “USA Patriot Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the USA Patriot Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

10.18 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

116



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature Pages Intentionally Omitted]

 

117



--------------------------------------------------------------------------------

Schedule 2.01A

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   2019
Commitment      2021
Commitment      Applicable
Percentage  

JPMorgan Chase Bank, N.A.

     N/A       $ 57,500,000         26.136363636 % 

Goldman Sachs Bank USA

     N/A       $ 25,000,000         11.363636364 % 

Fifth Third Bank

     N/A       $ 20,000,000         9.090909091 % 

Bank of America, N.A.

     N/A       $ 17,500,000         7.954545455 % 

Citizens Bank, N.A.

     N/A       $ 17,500,000         7.954545455 % 

Credit Suisse Securities (USA) LLC

     N/A       $ 17,500,000         7.954545455 % 

TD Bank, N.A.

     N/A       $ 17,500,000         7.954545455 % 

Wells Fargo Bank, N.A.

     N/A       $ 17,500,000         7.954545455 % 

Morgan Stanley Bank, N.A.

     N/A       $ 15,000,000         6.818181818 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

     N/A       $ 15,000,000         6.818181818 % 

Total:

     N/A       $ 220,000,000         100.00 % 

 

118



--------------------------------------------------------------------------------

Schedule 2.01B

L/C COMMITMENTS

 

Lender

   L/C
Commitment  

JPMorgan Chase Bank, N.A.

   $ 25,000,000   

 

119